Exhibit 10.30
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
TERM LOAN CREDIT AGREEMENT
 
 
dated as of December 4, 2007
 
 
among
 
 
ADVANCE AUTO PARTS, INC.,
 
 
ADVANCE STORES COMPANY, INCORPORATED, as Borrower,
 
 
The Lenders Party Hereto
 
 
and
 
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
___________________________
 
 
J.P. MORGAN SECURITIES INC.
 
 
and
 
 
BANC OF AMERICA SECURITIES LLC,
as Joint Lead Arrangers and Joint Bookrunners
 
 
___________________________
 
 
BANK OF AMERICA, N.A.,
as Syndication Agent
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

[CS&M Ref. No. -- 6701-760]
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
TABLE OF CONTENTS
 
Page
 
ARTICLE I
 
Definitions
 

SECTION 1.01. Defined Terms
1
SECTION 1.02. Classification of Loans and Borrowings
16
SECTION 1.03. Terms Generally
16
SECTION 1.04. Accounting Terms; GAAP; Fiscal Month
16

 
ARTICLE II
 
The Credits
 
SECTION 2.01.
Commitments
17
SECTION 2.02. Loans and Borrowings
17
SECTION 2.03. Requests for Borrowings
18
SECTION 2.04. Funding of Borrowings
18
SECTION 2.05.  Interest Elections
19
SECTION 2.06. Termination and Reduction of Commitments
20
SECTION 2.07. Repayment of Loans; Evidence of Debt
21
SECTION 2.08. Prepayment of Loans
21
SECTION 2.09. Fees
22
SECTION 2.10. Interest 
22
SECTION 2.11. Alternate Rate of Interest
23
SECTION 2.12. Increased Costs
23
SECTION 2.13.  Break Funding Payments
24
SECTION 2.14. Taxes
25
SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
26
SECTION 2.16. Mitigation Obligations; Replacement of Lenders
28

   
ARTICLE III
 
Representations and Warranties
 
SECTION 3.01.
Organization; Powers
29
SECTION 3.02. Authorization; Enforceability
29
SECTION 3.03. Governmental Approvals; No Conflicts
29
SECTION 3.04. Financial Condition; No Material Adverse Change
30
SECTION 3.05.  Properties
30
SECTION 3.06. Litigation and Environmental Matters
30
SECTION 3.07. Compliance with Laws and Agreements
31
SECTION 3.08. Investment Company Status
31
SECTION 3.09. Taxes
31

  
 
 
i

--------------------------------------------------------------------------------

 
 
SECTION 3.10.
ERISA
31
SECTION 3.11. Disclosure
31
SECTION 3.12. Subsidiaries
32
SECTION 3.13. Insurance
32
SECTION 3.14.  Solvency
32

   
ARTICLE IV
 
Conditions
 
SECTION 4.01.
Effective Date
32
SECTION 4.02. Each Credit Event
34

   
ARTICLE V
 
Affirmative Covenants
 
SECTION 5.01.
Financial Statements and Other Information
34
SECTION 5.02. Notices of Material Events
36
SECTION 5.03. Existence; Conduct of Business
36
SECTION 5.04. Payment of Obligations
36
SECTION 5.05.  Maintenance of Properties
37
SECTION 5.06. Insurance
37
SECTION 5.07. Books and Records; Inspection and Audit Rights
37
SECTION 5.08. Compliance with Laws
37
SECTION 5.09. Use of Proceeds
37

   
ARTICLE VI
 
Negative Covenants
 
SECTION 6.01.
Subsidiary Indebtedness
38
SECTION 6.02. Liens
39
SECTION 6.03. Fundamental Changes
40
SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions
41
SECTION 6.05.  Swap Agreements
42
SECTION 6.06. Restrictive Agreements
42
SECTION 6.07. Sale and Leaseback Transactions
43
SECTION 6.08. Leverage Ratio
43
SECTION 6.09. Consolidated Coverage Ratio
43

    
ARTICLE VII
 
Events of Default
 
 
ii

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
The Administrative Agent
 
 
ARTICLE IX
 
Miscellaneous
 
SECTION 9.01.
Notices
47
SECTION 9.02. Waivers; Amendments
48
SECTION 9.03. Expenses; Indemnity; Damage Waiver
49
SECTION 9.04. Successors and Assigns
50
SECTION 9.05.  Survival
54
SECTION 9.06. Counterparts; Integration; Effectiveness
54
SECTION 9.07. Severability
55
SECTION 9.08. Right of Setoff
55
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
55
SECTION 9.10. WAIVER OF JURY TRIAL
56
SECTION 9.11. Headings
56
SECTION 9.12. Confidentiality
56
SECTION 9.13. Interest Rate Limitation
57
SECTION 9.14. USA Patriot Act
58

 
SCHEDULES:
 
Schedule 2.01
—
Commitments
Schedule 3.06 —
Disclosed Matters
Schedule 3.12
—
Subsidiaries
Schedule 3.13
—
Insurance
Schedule 6.01 —
Existing Indebtedness
Schedule 6.02 —
Existing Liens
Schedule 6.04
—
Existing Investments
Schedule 6.06 —
Existing Restrictions

 
                                                                 
EXHIBITS:
 
Exhibit A
—
Form of Assignment and Assumption
Exhibit B
—
Form of Guarantee Agreement
Exhibit C-1
—
Form of Opinion of Bingham McCutchen LLP
Exhibit C-2
—
Form of Opinion of LeClair Ryan

 
 
 
iii

--------------------------------------------------------------------------------

 
 
TERM LOAN CREDIT AGREEMENT dated as of December 4, 2007, among ADVANCE AUTO
PARTS, INC., ADVANCE STORES COMPANY, INCORPORATED, the LENDERS party hereto, and
JPMORGAN CHASE BANK, N.A., as Administrative Agent.
 
The parties hereto agree as follows:
 
ARTICLE I
 
Definitions
 
SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Adjusted Consolidated Net Income” means, for any period, net income or loss of
Holdings and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP, provided that, without duplication, (a) there shall be
excluded (i) the income of any Person in which any other Person (other than the
Borrower or any of the Subsidiaries or any director holding qualifying shares in
compliance with applicable law) has a joint interest, except such income shall
be included to the extent of the amount of dividends or other distributions
actually paid to the Borrower or any of the Subsidiaries by such Person during
such period, (ii) the income (or loss) of any Person accrued prior to the date
it becomes a Subsidiary or is merged into or consolidated with the Borrower or
any of the Subsidiaries or the date that Person’s assets are acquired by the
Borrower or any of the Subsidiaries and (iii) gains and losses from, or incurred
in connection with, the sale, liquidation or other disposition of assets outside
the ordinary course of business and (b) for purposes of calculating the Leverage
Ratio, Adjusted Consolidated Net Income shall be determined on a pro forma basis
to give effect to any Permitted Acquisitions and any divestitures by the
Borrower or any Subsidiary of all or substantially all the assets of, or all the
Equity Interests in, a Person or division or line of business of a Person
occurring during such period as if such transactions had occurred on the first
day of such period.
 
“Adjusted LIBO Rate” means an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to, with respect to any Eurodollar
Borrowing for any Interest Period, (i) the LIBO Rate for such Interest Period
multiplied by (ii) the Statutory Reserve Rate.
 
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
 
 

--------------------------------------------------------------------------------

 
2
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%.  Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.
 
“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan or with respect to commitment fees in respect of Commitments payable under
Section 2.09(a), as the case may be, the applicable rate per annum set forth
below under the caption “ABR Spread”, “Eurodollar Spread” or “Commitment Fee
Rate”, as the case may be, based upon the Ratings by S&P and Moody’s,
respectively, applicable on such date:
 


Index Debt Ratings
ABR
Spread
Eurodollar
Spread
Commitment Fee Rate
Category 1
Equal to or greater than BBB+/Baa1
0.0%
0.50%
0.125%
Category 2
Equal to or greater than BBB/Baa2
0.0%
0.60%
0.150%
Category 3
Equal to or greater than BBB-/Baa3
0.0%
0.75%
 
0.175%
Category 4
Equal to or greater than BB+/Ba1
0.0%
1.00%
0.200%
Category 5
Equal to or greater than BB/Ba2
0.25%
 
1.25%
0.250%
Category 6
Lower than BB/Ba2
0.50%
1.50%
0.250%



For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a Rating (other than by reason of the circumstances referred to in the
last sentence of this paragraph), then such rating agency shall be deemed to
have established a Rating in Category 6; (b) if the Ratings established or
deemed to have been established by Moody’s and S&P for the Index Debt shall fall
within different Categories, the Applicable Rate shall be based on the higher of
the two Ratings unless one of the two Ratings is two or more Categories lower
than the other, in which case the Applicable Rate shall be determined by
reference to the Category next below that of the higher of the two Ratings; and
(c) if the Ratings established or deemed to have been established by Moody’s and
S&P shall be changed (other than as a result of a change in the rating system of
Moody’s or S&P), such change shall be effective as of the date on which it is
first announced by the applicable rating agency, irrespective of when notice of
such change shall have been furnished by the Borrower to the Administrative
Agent and the Lenders pursuant to Section 5.01 or otherwise.  Each change in the
Applicable Rate shall
 
 
 

--------------------------------------------------------------------------------

 
3
 
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change.  If the rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
Ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the Rating
most recently in effect prior to such change or cessation.
 
“Approved Fund” has the meaning assigned to such term in Section 9.04(b).
 
“Arrangers” means J.P. Morgan Securities Inc. and Banc of America Securities
LLC, each in its capacity as joint lead arranger in respect of the credit
facility established hereunder.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
 
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Commitment Expiration Date and the date of
termination of the Commitments.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” means Advance Stores Company, Incorporated, a Virginia corporation.
 
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
 
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
 
 “Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such
 
 
 

--------------------------------------------------------------------------------

 
4
 
Person under GAAP, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP.
 
 “Change in Control” means at any time, (a) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person other than
Holdings of any shares of capital stock of the Borrower; (b) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
group (within the meaning of Rule 13d-5 under the United States Securities and
Exchange Act of 1934 in effect on the date hereof), of shares representing more
than 25% of the aggregate ordinary voting power represented by the issued and
outstanding capital stock of Holdings; or (c) occupation of a majority of the
seats (other than vacant seats) on the board of directors of Holdings by Persons
who were not Continuing Directors.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.12(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the Effective Date.
 
 “Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Consolidated Coverage Ratio” means, for any period, the ratio of (a)
Consolidated EBITDAR for such period to (b) the sum of Consolidated Interest
Expense plus Consolidated Rent Expense for such period.
 
“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Loans pursuant to Section 2.01, as such commitment may be (a)
reduced from time to time pursuant to Section 2.06 and (b) reduced or increased
from time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04.  The initial amount of each Lender’s Commitment is set forth on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment, as applicable.  The initial aggregate amount
of the Commitments is $200,000,000.
 
“Commitment Expiration Date” means the date that is six months after the
Effective Date.
 
“Consolidated EBITDA” means, for any period, Adjusted Consolidated Net Income
for such period, plus, without duplication and to the extent deducted from
revenues in determining Adjusted Consolidated Net Income, the sum of
(a) consolidated interest expense for such period, (b) the aggregate amount of
letter of credit fees accrued during such period, (c) the aggregate amount of
income tax expense for such period, (d) all depreciation and amortization
expense for such period and (e) other non-cash charges for such period
(excluding any non-cash charges that constitute an accrual of or
 
 
 

--------------------------------------------------------------------------------

 
5
 
reserve for future cash payments), and minus, without duplication and to the
extent added to revenues in determining Adjusted Consolidated Net Income for
such period, all non-cash gains during such period, all as determined on a
consolidated basis with respect to Holdings and the Subsidiaries in accordance
with GAAP.
 
“Consolidated EBITDAR” means, for any period, the sum of Consolidated EBITDA for
such period plus Consolidated Rent Expense for such period.
 
“Consolidated Interest Expense” means, for any period, the interest expense of
Holdings and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP, less, to the extent included in interest expense,
the amortization during such period of debt issuance and deferred financing
costs, commissions and fees; provided, however, that the aggregate amount of
such amortization that may be excluded in calculating Consolidated Interest
Expense in respect of any financing transaction shall not exceed 3.5% of the
aggregate amount of such financing.
 
“Consolidated Rent Expense” means, for any period, the rental expense
attributable to leases of real property that is deducted in determining Adjusted
Consolidated Net Income for such period, determined on a consolidated basis in
accordance with GAAP.
 
“Continuing Directors” means the directors of Holdings on the Effective Date and
each other director, if, in each case, such other director’s nomination for
election to the board of directors of Holdings is approved by a majority of the
then Continuing Directors.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
 “Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Deferred Compensation Obligations” means a non-qualified deferred compensation
plan that allows executives of the Borrower and the Subsidiaries to defer
receipt of specified portions of base and bonus earnings each calendar
year.  Deferrals are maintained as a liability, along with assets owned by the
Borrower, in a trust owned by the Borrower.
 
“Designated Vendor” means any vendor or supplier from which the Borrower
purchases inventory and that has been designated by the Borrower as a
participant in a Permitted Vendor Financing.
 
“Designated Vendor Accounts” means (a) accounts receivable owed by the Borrower
in respect of inventory purchased from a Designated Vendor or (b) drafts
 
 
 

--------------------------------------------------------------------------------

 
6
 
issued by the Borrower as payment in full of one or more of such accounts
receivable; provided that such accounts receivable or drafts shall constitute
Designated Vendor Accounts only after having been sold by such Designated Vendor
to a DVA Creditor pursuant to a Permitted Vendor Financing and only so long as
owed to a DVA Creditor.
 
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
 
“DVA Creditor” means (a) any financial institution that has agreed to purchase
one or more Designated Vendor Accounts from a Designated Vendor pursuant to a
Permitted Vendor Financing and (b) any successor or assignee of any such
financial institution that holds any Designated Vendor Accounts originally
purchased by such financial institution, provided that such successor or
assignee is not a Designated Vendor, a Loan Party or an Affiliate of a
Designated Vendor or a Loan Party.
 
“DVA Obligations” means the obligations of the Borrower to pay Designated Vendor
Accounts.  For purposes of this Agreement, the amount of any DVA Obligation at
any time shall be the entire amount payable in respect thereof as and when due.
 
“dollars” or “$” refers to lawful money of the United States of America.
 
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or to
health and safety matters.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Holdings, the Borrower or any Subsidiary directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person or any warrants, options
or other rights to acquire such interests.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
 
 

--------------------------------------------------------------------------------

 
7
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
“Excluded Margin Stock” means any shares of capital stock of Holdings that
constitute “margin stock” within the meaning of Regulation U of the Board and
are held as treasury stock by Holdings.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.16(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.14(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the
 
 
 

--------------------------------------------------------------------------------

 
8
 
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.14(a).
 
 “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
 
“Financial Officer” means the chief financial officer, vice president of
finance, principal accounting officer, treasurer or controller of Holdings or
the Borrower, as applicable.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty
 
 
 

--------------------------------------------------------------------------------

 
9
 
issued to support such Indebtedness or obligation; provided, that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.
 
“Guarantee Agreement” means the Guarantee Agreement, substantially in the form
of Exhibit B, made by Holdings in favor of the Administrative Agent for the
benefit of the Lenders.
 
“Hazardous Materials”  means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Holdings” means Advance Auto Parts, Inc., a Delaware corporation.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding (i) accounts payable incurred in the
ordinary course of business that are not overdue by more than 90 days and (ii)
Deferred Compensation Obligations), (e) all Indebtedness of others secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all Guarantees by such Person of Indebtedness of others, (g) all Capital
Lease Obligations of such Person, (h) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances and (j) all DVA Obligations.  The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.  The amount of any
Indebtedness described in clause (f) above shall be limited to the maximum
amount payable under the applicable Guarantee of such Person if such Guarantee
contains limitations on the amount payable thereunder.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of Holdings that is not guaranteed by any other Person or subject to any other
credit enhancement.
 
 
 

--------------------------------------------------------------------------------

 
10
 
“Information Memorandum” means the Confidential Information Memorandum dated
November 2007 relating to the Borrower and the Transactions.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.
 
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.
 
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, to the extent made available by all Lenders, nine or twelve months)
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period.  For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.
 
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.
 
“Leverage Ratio” means, on any date, the ratio of (a) Total Debt as of such date
to (b) Consolidated EBITDA for the period of four consecutive fiscal quarters of
Holdings most recently ended as of such date (or, if such date is not the last
day of a fiscal quarter, then most recently ended prior to such date), all
determined on a consolidated basis in accordance with GAAP.
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Markets Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days
 
 
 

--------------------------------------------------------------------------------

 
11
 
prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period.  In the event that
such rate is not available at such time for any reason, then the LIBO Rate with
respect to such Eurodollar Borrowing for such Interest Period shall be the rate
at which dollar deposits of $5,000,000 and for a maturity comparable to such
Interest Period are offered by the principal London office of the Administrative
Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
 
“Loan Documents” means this Agreement, the promissory notes, if any, executed
and delivered pursuant to Section 2.07(e), and the Guarantee Agreement.
 
“Loan Parties” means Holdings and the Borrower.
 
“Loans” means the loans made by the Lenders to the Borrower pursuant to  this
Agreement.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of Holdings,
the Borrower and the Subsidiaries taken as a whole, (b) the ability of any Loan
Party to perform any of its obligations under any Loan Document or (c) the
rights of or benefits available to the Lenders under any Loan Document.
 
“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of
Holdings, the Borrower and their Subsidiaries in an aggregate principal amount
exceeding $25,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of Holdings, the Borrower or any
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that Holdings, the
Borrower or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.
 
“Maturity Date” means October 5, 2011.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
 
 

--------------------------------------------------------------------------------

 
12
 
“Other Taxes” means any and all current or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Acquisition” means any acquisition by the Borrower or a Subsidiary of
the Borrower of all or substantially all the assets of, or all the Equity
Interests in, a Person or division, line of business or business unit of a
Person if, immediately after giving effect thereto, (a) no Default has occurred
and is continuing or would result therefrom, (b) all transactions related
thereto are consummated in accordance with applicable laws, (c) all the Equity
Interests of any Subsidiary formed for the purpose of or resulting from such
acquisition shall be owned directly by the Borrower or a Subsidiary of the
Borrower, (d) the Borrower and its Subsidiaries are in compliance, on a pro
forma basis after giving effect to such acquisition, with the covenants
contained in Sections 6.08 and 6.09 recomputed as of the last day of the most
recently ended fiscal quarter of the Borrower for which financial statements are
available, as if such acquisition (and any related incurrence or repayment of
Indebtedness, with any new Indebtedness being deemed to be amortized over the
applicable testing period in accordance with its terms, and assuming that any
revolving loans under the Revolving Credit Agreement borrowed in connection with
such acquisition are repaid with excess cash balances when available) had
occurred on the first day of each relevant period for testing such compliance
and (e) the Borrower has delivered to the Administrative Agent an officers’
certificate to the effect set forth in clauses (a), (b), (c) and (d) above,
together with all relevant financial information for the Person or assets to be
acquired.
 
“Permitted Encumbrances” means:
 
(a) Liens imposed by law for taxes or government assessments that are not yet
due or are being contested in compliance with Section 5.04;
 
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.04;
 
(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;
 
(d) deposits (and, to the extent securing a trade contract or indemnity bond,
Liens on assets to which such contract or bond relates) to secure the
performance of bids, trade contracts, leases, statutory obligations, surety,
indemnity and appeal bonds, performance bonds and other obligations of a like
nature, in each case in the ordinary course of business;
 
 
 

--------------------------------------------------------------------------------

 
13
 
(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;
 
(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not interfere with the ordinary
conduct of business of Holdings or any Subsidiary;
 
(g) any interest or title of a lessor under any lease that is limited to the
property subject to such lease; and
 
(h) unperfected Liens of any vendor on inventory sold by such vendor securing
the unpaid purchase price of such inventory, to the extent such Liens are stated
to be reserved in such vendor’s sale documents (and not granted by separate
agreement of the Borrower or any Subsidiary);
 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
 
“Permitted Investments” means:
 
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
 
(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a credit
rating  from S&P of A1 or higher or from Moody’s of P1 or higher;
 
(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
 
(d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
 
(e) investments in money market or mutual funds substantially all the assets of
which are comprised of securities of the types described in any of clauses (a)
through (d) above; and
 
 
 

--------------------------------------------------------------------------------

 
14
 
(f) corporate notes and corporate bonds or municipal securities which includes
variable rate demand notes and auction rate municipals, assigned a credit rating
from S&P of A2 or higher or from Moody’s of A or higher.
 
“Permitted Vendor Financing” means a financing arrangement pursuant to which a
Designated Vendor sells to a financial institution that is a DVA Creditor
(a) accounts receivable owed to such Designated Vendor by the Borrower or
(b) drafts issued by the Borrower to replace such accounts receivable.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A., as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
 
“Rating” means (a) the rating by the applicable rating agency of the Index Debt
or (b) in the absence of Index Debt, the “corporate rating” or “corporate family
rating” or the equivalent applicable to Holdings by the applicable rating
agency.
 
“Register” has the meaning set forth in Section 9.04.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Required Lenders” means, at any time, Lenders having outstanding Loans and
unused Commitments representing more than 50% of the sum of the total
outstanding Loans and unused Commitments at such time.
 
“Revolving Credit Agreement” means the Credit Agreement dated as of October 5,
2006 among Holdings, the Borrower, the lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent.
 
“Revolving Effective Date” means the “Effective Date” as such term is defined in
the Revolving Credit Agreement on the date hereof.
 
“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.07.
 
 
 

--------------------------------------------------------------------------------

 
15
 
“S&P” means Standard & Poor’s Ratings Group, Inc.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D.  Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
 
“Subsidiary” means any subsidiary of Holdings or the Borrower, as the context
requires.
 
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Holdings, the Borrower
or the Subsidiaries shall be a Swap Agreement.
 
“Syndication Agent” means Bank of America, N.A., in its capacity as syndication
agent hereunder.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
 
 

--------------------------------------------------------------------------------

 
16
 
“Total Debt” means, as of the date of determination, an amount equal to all
Indebtedness of the Borrower and its Subsidiaries outstanding on such date,
excluding Indebtedness described in clauses (e), (f) and (h) of the definition
of “Indebtedness”; provided that any letters of credit and letters of guaranty
referred to in clause (h) of the definition “Indebtedness” shall not be excluded
from Total Debt to the extent issued to support any other obligations
constituting Indebtedness.
 
“Transactions” means the execution and delivery by each Loan Party of each Loan
Document to which it is a party, the borrowing of Loans and the use of the
proceeds thereof.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”).  Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).
 
SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 
SECTION 1.04.  Accounting Terms; GAAP; Fiscal Month.  Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment
 
 
 

--------------------------------------------------------------------------------

 
17
 
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.  Except as otherwise provided herein,
all references to a fiscal month shall mean any period of four or five calendar
weeks used by the Borrower for recording or reporting its interim financial
information.
 
ARTICLE II
 
The Credits
 
SECTION 2.01.  Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans to the Borrower on the Effective Date
and on not more than five other dates during the Availability Period in an
aggregate principal amount not exceeding, on the date any such Loan is made,
such Lender’s Commitment on such date.  Amounts prepaid or repaid in respect of
Loans may not be reborrowed.
 
SECTION 2.02.  Loans and Borrowings.  (a)  Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments.  The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.
 
(b)  Subject to Section 2.11, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance
herewith.  Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.
 
(c)  At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000.  At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $5,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments.  Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of 10 Eurodollar Borrowings outstanding.
 
 
 

--------------------------------------------------------------------------------

 
18
 
(d)  Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to elect to convert or continue any Borrowing if the Interest
Period requested with respect thereto would end after the Maturity Date.
 
SECTION 2.03.  Requests for Borrowings.   (a)  To request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m., New
York City time, three Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than 11:00 a.m., New York City
time, one Business Day before the date of the proposed Borrowing.  Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower.  Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:
 
(i)  the aggregate amount of such Borrowing, which, together with the aggregate
amount of each other Borrowing requested to be made on the date of such
Borrowing, shall be at least equal to $25,000,000 (or, in the case of Borrowings
to be made on the Effective Date, the amount specified in paragraph (b) of this
Section 2.03);
 
(ii)  the date of such Borrowing, which shall be a Business Day;
 
(iii)  whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
 
(iv)  in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
 
(v)  the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04.
 
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
 
(b)  The Borrower shall request a Borrowing or Borrowings to be made on the
Effective Date in an aggregate principal amount at least equal to $50,000,000.
 
SECTION 2.04.  Funding of Borrowings.  (a)  Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the
 
 
 

--------------------------------------------------------------------------------

 
19
 
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders.  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower designated by the Borrower in the applicable Borrowing
Request.
 
(b)  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans.  If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.
 
SECTION 2.05.  Interest Elections.  (a)  Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request.  Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.
 
(b)  To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.
 
(c)  Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
 
(i)  the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the
 
 
 

--------------------------------------------------------------------------------

 
20
 
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);
 
(ii)  the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii)  whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
 
(iv)  if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d)  Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e)  If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
 
SECTION 2.06.  Termination and Reduction of Commitments.  (a)  On the date that
each Loan is funded, the Commitment of each Lender shall be reduced by the
principal amount of Loans made by it.  Unless previously terminated, the
Commitments shall terminate on the Commitment Expiration Date.
 
(b)  The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000.
 
(c)  The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a
 
 
 

--------------------------------------------------------------------------------

 
21
 
notice of termination of the Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Commitments
shall be permanent.  Each reduction of the Commitments under paragraph (b) of
this Section shall be made ratably among the Lenders in accordance with their
respective Commitments.
 
SECTION 2.07.  Repayment of Loans; Evidence of Debt.  (a)  The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan of such Lender on the
Maturity Date.
 
(b)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
 
(c)  The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.
 
(d)  The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be primafacie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
 
(e)  Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent.  Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
 
SECTION 2.08.  Prepayment of Loans.  (a)  The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to the requirements of this Section.
 
 
 

--------------------------------------------------------------------------------

 
22
 
(b)  The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment.  Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that a notice of prepayment may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified prepayment date) if
such condition is not satisfied.  Promptly following receipt of any such notice,
the Administrative Agent shall advise the Lenders of the contents thereof.  Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02.  Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing.  Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.10.
 
SECTION 2.09.  Fees.  (a)  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the average daily unused amount of the Commitment of such
Lender during the period from and including the Effective Date to but excluding
the date on which the Commitments terminate.  Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Commitments terminate, commencing on the
first such date to occur after the Effective Date.  All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
 
(b)  All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution to the Lenders
entitled thereto.  Fees paid shall not be refundable under any circumstances.
 
SECTION 2.10.  Interest.  (a)  The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Rate.
 
(b)  The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
 
(c)  Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any
 
 
 

--------------------------------------------------------------------------------

 
23
 
other amount, 2% plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section.
 
(d)  Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.
 
(e)  All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).  The applicable Alternate Base Rate or Adjusted
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
 
SECTION 2.11.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
 
(a)  the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or
 
(b)  the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.
 
SECTION 2.12.  Increased Costs.  (a)  If any Change in Law shall:
 
(i)  impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or
 
 
 

--------------------------------------------------------------------------------

 
24
 
(ii)  impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.
 
(b)  If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
 
(c)  A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section, and, in reasonable detail, the basis
therefor, shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.
 
(d)  Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
providedfurther that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.
 
SECTION 2.13.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.08(b) and is
revoked in accordance therewith), or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.16, then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to
 
 
 

--------------------------------------------------------------------------------

 
25
 
such event.  In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the Eurodollar market.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section, and, in reasonable detail, the basis therefor, shall be delivered to
the Borrower and shall be conclusive absent manifest error.  The Borrower shall
pay such Lender the amount shown as due on any such certificate within 10 days
after receipt thereof.
 
SECTION 2.14.  Taxes.  (a)  Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent or Lender (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.
 
(b)  In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c)  The Borrower shall indemnify the Administrative Agent and each Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder or under any other Loan Document
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability, and setting forth, in reasonable detail, the basis
therefor, delivered to the Borrower by a Lender or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.
 
(d)  As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
 
 
 

--------------------------------------------------------------------------------

 
26
 
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(e)  Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the Code, the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by the Borrower as will permit such payments to be
made without withholding or at a reduced rate.  Any Foreign Lender which is not
a “bank” within the meaning of Section 881(c)(3)(A) of the Code and intends to
claim exemption from U.S. Federal withholding tax under Section 871(h) or 881(c)
of the Code with respect to payments of “portfolio interest” shall deliver to
the Borrower (with a copy for the Administrative Agent) a Form W-8BEN, or any
subsequent versions thereof or successors thereto (and, if such Foreign Lender
delivers a Form W-8BEN, a certificate representing that such Foreign Lender is
not a bank for purposes of Section 881(c) of the Code, is not a ten-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of the
Borrower and is not a controlled foreign corporation related to the Borrower
(within the meaning of Section 864(d)(4) of the Code)), properly completed and
duly executed by such Foreign Lender claiming complete exemption from, or a
reduced rate of, U.S. Federal withholding tax on payments of interest by the
Borrower under this Agreement and the other Loan Documents.
 
(f)  If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.14, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.14 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  Nothing contained in this Section 2.14(f) shall require
the Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.
 
SECTION 2.15.  Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.  (a)  The Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest, fees
or of
 
 
 

--------------------------------------------------------------------------------

 
27
 
amounts payable under Section 2.12, 2.13, 2.14, or otherwise) prior to 12:00
noon, New York City time, on the date when due, in immediately available funds,
without set-off or counterclaim.  Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at its offices at 270 Park Avenue, New York, New York, except that payments
pursuant to Sections 2.12, 2.13, 2.14 and 9.03 shall be made directly to the
Persons entitled thereto and payments pursuant to other Loan Documents shall be
made to the Persons specified therein.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
under any Loan Document shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension.  All payments under each Loan Document shall be
made in dollars.
 
(b)  If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
 
(c)  If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply).  The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
 
 
 

--------------------------------------------------------------------------------

 
28
 
(d)  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
 
(e)  If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(b), 2.15(d) or 9.03(c), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.
 
SECTION 2.16.  Mitigation Obligations; Replacement of Lenders.  (a)  If any
Lender requests compensation under Section 2.12, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.12 or 2.14, as the case may be, in the future and (ii) in the reasonable
judgment of such Lender, would not subject such Lender to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lender.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
 
(b)  If any Lender requests compensation under Section 2.12, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of
 
 
 

--------------------------------------------------------------------------------

 
29
 
all other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.12 or payments required to be made
pursuant to Section 2.14, such assignment will result in a material reduction in
such compensation or payments.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
 
ARTICLE III
 
Representations and Warranties
 
Each of Holdings and the Borrower represents and warrants to the Lenders on the
Effective Date and on each date thereafter as required hereunder that:
 
SECTION 3.01.  Organization; Powers.  Each of Holdings, the Borrower and their
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.
 
SECTION 3.02.  Authorization; Enforceability.  The Transactions to be entered
into by each Loan Party are within such Loan Party’s corporate powers and have
been duly authorized by all necessary corporate and, if required, stockholder
action.  This Agreement has been duly executed and delivered by each Loan Party
and constitutes, and each other Loan Document to which either Loan Party is to
be a party, when executed and delivered by such Loan Party, will constitute, a
legal, valid and binding obligation of such Loan Party (as the case may be),
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
 
SECTION 3.03.  Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except (i) such as have been
obtained or made and are in full force and effect or (ii) where the failure to
obtain such consent or approval or make such registration or filing,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, (b) will not violate any applicable law or regulation
or the charter, by-laws or other organizational documents of Holdings, the
Borrower or any of their Subsidiaries or any order of any Governmental
Authority, (c) will not violate or result in a default under any material
indenture, agreement or other instrument binding upon Holdings, the Borrower or
any of their Subsidiaries or their assets, or give rise to a right thereunder to
require any payment to be made by Holdings, the Borrower or any of their
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of Holdings, the Borrower or any of their Subsidiaries.
 
 
 

--------------------------------------------------------------------------------

 
30
 
SECTION 3.04.  Financial Condition; No Material Adverse Change.   (a)   Holdings
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended December 30, 2006, reported on by Deloitte & Touche LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended October 6, 2007, certified by one of its
Financial Officers.  Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of
Holdings and its consolidated subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to customary year-end audit adjustments and the
absence of footnotes in the case of the statements referred to in clause (ii)
above.
 
(b)  Except as disclosed in the financial statements referred to above or the
notes thereto and except for the Disclosed Matters, after giving effect to the
Transactions, none of Holdings, the Borrower or their Subsidiaries has, as of
the Effective Date, any material contingent liabilities.
 
(c)  Since December 30, 2006, there has been no material adverse change in the
business, assets, operations, prospects or condition, financial or otherwise, of
Holdings, the Borrower and their Subsidiaries, taken as a whole.
 
SECTION 3.05.  Properties.  (a)  Each of Holdings, the Borrower and their
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.
 
(b)  Each of Holdings, the Borrower and their Subsidiaries owns, or is licensed
to use, all trademarks, trade names, copyrights, patents and other intellectual
property material to its business, and the use thereof by Holdings, the Borrower
and their Subsidiaries does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect.
 
SECTION 3.06.  Litigation and Environmental Matters.  (a)  There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of Holdings or the Borrower, threatened
against or affecting Holdings, the Borrower or any of their Subsidiaries (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve any of the Loan Documents or the Transactions.
 
(b)  Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, neither Holdings, the Borrower nor any
of their Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply
 
 
 

--------------------------------------------------------------------------------

 
31
 
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
notice of any claim with respect to any Environmental Liability or (iv) knows of
any basis for any Environmental Liability.
 
(c)  Since December 30, 2006, there has been no change in the status of the
Disclosed Matters that, individually or in the aggregate, has resulted in, or
materially increased the likelihood of, a Material Adverse Effect.
 
SECTION 3.07.  Compliance with Laws and Agreements.  Each of Holdings, the
Borrower and their Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.  No Default has
occurred and is continuing.
 
SECTION 3.08.  Investment Company Status.  Neither Holdings, the Borrower nor
any of their Subsidiaries is an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940.
 
SECTION 3.09.  Taxes.  Each of Holdings, the Borrower and their Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which Holdings, the Borrower or such Subsidiary,
as applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so would not reasonably be expected to result in a
Material Adverse Effect.
 
SECTION 3.10.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $1,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $1,000,000 the fair
market value of the assets of all such underfunded Plans.
 
SECTION 3.11.  Disclosure.  Holdings and the Borrower have disclosed to the
Lenders all agreements, instruments and corporate or other restrictions to which
Holdings, the Borrower or any of their Subsidiaries is subject, and all other
matters known to any of them, that, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect.  Neither the
Information Memorandum
 
 
 

--------------------------------------------------------------------------------

 
32
 
nor any of the other reports, financial statements, certificates or other
information furnished by or on behalf of either Loan Party to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or any
other Loan Document or delivered hereunder or thereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, Holdings and the Borrower represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.
 
SECTION 3.12.  Subsidiaries.  Holdings does not have any Subsidiaries other than
the Borrower and the Borrower’s Subsidiaries.  Schedule 3.12 sets forth the name
of, and the ownership interest of the Borrower in, each Subsidiary of the
Borrower as of the Effective Date.
 
SECTION 3.13.  Insurance.  Schedule 3.13 sets forth a description of all
insurance maintained by or on behalf of Holdings, the Borrower and their
Subsidiaries as of the Effective Date.  As of the Effective Date, all premiums
in respect of such insurance have been paid.
 
SECTION 3.14.  Solvency.  Immediately after the consummation of the Transactions
to occur on the Effective Date and immediately following the making of each Loan
made on the Effective Date, (a) the fair value of the assets of each Loan Party,
at a fair valuation, will exceed its debts and liabilities, subordinated,
contingent or otherwise; (b) the present fair saleable value of the property of
each Loan Party will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured;
(c) each Loan Party will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (d) each Loan Party will not have unreasonably small capital with
which to conduct the business in which it is engaged as such business is now
conducted and is proposed to be conducted following the Effective Date.
 
ARTICLE IV
 
Conditions
 
SECTION 4.01.  Effective Date.  The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):
 
(a)  The Administrative Agent (or its counsel) shall have received (i) from each
party hereto either a counterpart of this Agreement signed on behalf of such
party or written evidence satisfactory to the Administrative Agent (which may
include electronic transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement and (ii) from
Holdings a counterpart of the Guarantee Agreement signed on behalf of Holdings
or written evidence satisfactory to the
 
 
 

--------------------------------------------------------------------------------

 
33
 
Administrative Agent (which may include electronic transmission of a signed
signature page of the Guarantee Agreement) that Holdings has signed a
counterpart of the Guarantee Agreement.
 
(b)  The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Bingham McCutchen LLP and LeClair Ryan, counsel for the Loan Parties,
substantially in the form of Exhibits C-1 and C-2, respectively, and covering
such other matters relating to the Loan Parties, the Loan Documents or the
Transactions as the Required Lenders shall reasonably request.  Holdings and the
Borrower hereby request such counsel to deliver such opinions.
 
(c)  The Administrative Agent shall have received evidence reasonably
satisfactory to it of the effectiveness of an amendment to the Revolving Credit
Agreement the result of which is that no provision of the Revolving Credit
Agreement, as so amended, shall be violated by, and no default thereunder shall
result from, the execution, delivery or performance of this Agreement.
 
(d)  The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Loan Parties,
the authorization of the Transactions and any other legal matters relating to
the Loan Parties, the Loan Documents or the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
 
(e)  The Administrative Agent shall have received such documents and other
information as the Administrative Agent and the Lenders may reasonably request
to satisfy the requirements of bank regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA Patriot Act.
 
(f)  The conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied and the Administrative Agent shall have received a certificate to such
effect, dated the Effective Date and signed by the President, a Vice President
or a Financial Officer of the Borrower.
 
(g)  The Administrative Agent shall have received all fees and other amounts due
and payable by the Borrower on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.
 
(h)  The Administrative Agent shall have received evidence reasonably
satisfactory to it that the insurance required by Section 5.06 is in effect.
 
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations of the Lenders to make
Loans hereunder shall not become effective unless each of the foregoing
conditions is satisfied (or waived pursuant to Section 9.02) at or
 
 
 

--------------------------------------------------------------------------------

 
34
 
prior to 3:00 p.m., New York City time, on December 30, 2007 (and, in the event
such conditions are not so satisfied or waived, the Commitments shall terminate
at such time).
 
SECTION 4.02.  Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing is subject to the satisfaction of the following
conditions:
 
(a)  The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct on and as of the date of such Borrowing,
except for representations and warranties expressly made as of an earlier date,
which shall be true and correct as of such earlier date.
 
(b)  At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.
 
Each Borrowing shall be deemed to constitute a representation and warranty by
Holdings and the Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.
 
ARTICLE V
 
Affirmative Covenants
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, each of Holdings and the Borrower covenants and agrees with the Lenders
that:
 
SECTION 5.01.  Financial Statements and Other Information. Holdings and the
Borrower will furnish to the Administrative Agent and each Lender:
 
(a)  within 90 days after the end of each fiscal year of Holdings, Holdings’
audited consolidated balance sheets and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Deloitte & Touche LLP or other independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit or other material qualification or exception) to the effect that such
consolidated financial statements present fairly in all material respects the
financial condition and results of operations of Holdings and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;
 
(b)  within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of Holdings, Holdings’ consolidated balance sheets and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of
 
 
 

--------------------------------------------------------------------------------

 
35
 
its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of Holdings and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;
 
(c)  concurrently with any delivery of financial statements (or within three
Business Days after any deemed delivery) under clause (a) or (b) above, a
certificate of a Financial Officer of the Borrower (i) certifying as to whether
a Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth reasonably detailed calculations demonstrating compliance
with Sections 6.08 and 6.09 as of the end of the period covered by such
financial statements and (iii) stating whether any change in GAAP or in the
application thereof has occurred since the date of Holdings’ audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;
 
(d)  concurrently with any delivery of financial statements (or within three
Business Days after any deemed delivery) under clause (a) above, a certificate
of the accounting firm that reported on such financial statements stating
whether they obtained knowledge during the course of their examination of such
financial statements of any Default (which certificate may be limited to the
extent required by accounting rules or guidelines);
 
(e)  as soon as the same are complete, but in no event more than 60 days after
the commencement of each fiscal year of Holdings, a detailed consolidated budget
presented on a quarterly basis for such fiscal year (including a projected
consolidated balance sheet and related statements of projected operations and
cash flow as of the end of and for such fiscal year) and, promptly when
available, any significant revisions of such budget;
 
(f)  promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Holdings, the
Borrower or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by Holdings
to its shareholders generally, as the case may be;
 
(g)  promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of Holdings, the
Borrower or any Subsidiary, or compliance with the terms of any Loan Document,
as the Administrative Agent or any Lender may reasonably request;
 
(h)  promptly upon the occurrence of any change of Rating by Moody’s or S&P, a
certificate of a Financial Officer setting forth the new Rating, the effective
date thereof and, if applicable, notice of any change in the Applicable Rate as
a result thereof; and
 
 
 

--------------------------------------------------------------------------------

 
36
 
(i)  promptly after the same are furnished to the Borrower, copies of any
“Management Letter” delivered to Holdings and the Borrower by their independent
certified public accountants in connection with the delivery of financial
statements contemplated by Section 5.01(a) if such Letter discloses any material
weaknesses in internal financial controls or other material concerns relating to
the financial statements identified by such accountants.
 
Notwithstanding the foregoing, any financial statements or other reports or
filings required to be furnished by Holdings and the Borrower pursuant to clause
(a), (b) or (f) of this Section 5.01 shall be deemed to have been furnished if
Holdings or the Borrower has (i) filed the same with the Securities and Exchange
Commission via the EDGAR filing system and the same are publicly available and
(ii) delivered notice thereof to the Administrative Agent.
 
SECTION 5.02.  Notices of Material Events.  Upon Holdings or the Borrower
obtaining knowledge thereof, Holdings and the Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
 
(a)  the occurrence of any Default;
 
(b)  the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting Holdings, the
Borrower or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;
 
(c)  the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of Holdings, the Borrower and their Subsidiaries in an aggregate
amount exceeding $1,000,000; and
 
(d)  any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of Holdings or the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
 
SECTION 5.03.  Existence; Conduct of Business.  Each of Holdings and the
Borrower will, and will cause each of its Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.
 
SECTION 5.04.  Payment of Obligations.  Each of Holdings and the Borrower will,
and will cause each of its Subsidiaries to, pay its Indebtedness and other
 
 
 

--------------------------------------------------------------------------------

 
37
 
obligations, including Tax liabilities, that, if not paid, would reasonably be
expected to result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith (in the case of Tax liabilities or obligations to
Government Authorities by appropriate proceedings), (b) Holdings, the Borrower
or such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, (c) such contest effectively suspends
collection of the contested obligation and the enforcement of any Lien securing
such obligation and (d) the failure to make payment pending such contest would
not reasonably be expected to result in a Material Adverse Effect.
 
SECTION 5.05.  Maintenance of Properties.  Each of Holdings and the Borrower
will, and will cause each of its Subsidiaries to, keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted.
 
SECTION 5.06.  Insurance.  Each of Holdings and the Borrower will, and will
cause each of its Subsidiaries to, maintain with financially sound and reputable
insurance companies adequate insurance for its insurable properties, all to such
extent and against such risks, including fire, casualty and other risks insured
against by extended coverage, as is customary with companies in the same or
similar businesses operating in the same or similar locations.
 
SECTION 5.07.  Books and Records; Inspection and Audit Rights.  Each of Holdings
and the Borrower will, and will cause each of its Subsidiaries to, keep proper
books of record and account in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities.  Each
of Holdings and the Borrower will, and will cause each of its Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested; provided that the
Borrower shall be given the opportunity to be present at any discussion with its
independent accountants.
 
SECTION 5.08.  Compliance with Laws.  Each of Holdings and the Borrower will,
and will cause each of its Subsidiaries to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
 
SECTION 5.09.  Use of Proceeds.  The proceeds of the Loans will be used for
general corporate purposes, including to finance a portion of Holdings’s share
repurchase program.  No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations U and X.
 
 
 

--------------------------------------------------------------------------------

 
38
 
ARTICLE VI
 
Negative Covenants
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full,
each of Holdings and the Borrower covenants and agrees with the Lenders that:
 
SECTION 6.01.  Subsidiary Indebtedness.  The Borrower will not permit any
Subsidiary of the Borrower to create, incur, assume or permit to exist any
Indebtedness (including pursuant to any Guarantee of Indebtedness of Holdings,
the Borrower or any other Subsidiary), except:
 
(a)  Indebtedness existing on the Revolving Effective Date and set forth in
Schedule 6.01, but not any extensions, renewals or replacements of any such
Indebtedness;
 
(b)  Indebtedness of any Subsidiary of the Borrower owing to the Borrower or any
other Subsidiary of the Borrower;
 
(c)  Guarantees by any Subsidiary of the Borrower of Indebtedness of any other
Subsidiary of the Borrower; provided that the Indebtedness so Guaranteed is
permitted by this Section;
 
(d)  Indebtedness of any Subsidiary of the Borrower incurred to finance the
acquisition, construction or improvement of any fixed or capital assets after
the Revolving Effective Date, including Capital Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof or result in an earlier
maturity date or decreased weighted average life thereof; provided that (i) such
Indebtedness is incurred prior to or within 270 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this clause (d) (and that is not
listed in Schedule 6.01) and clause (e) below shall not exceed $100,000,000 at
any time outstanding;
 
(e)  Indebtedness of (i) any Person that becomes a Subsidiary after the
Revolving Effective Date pursuant to a Permitted Acquisition to the extent that
such Indebtedness exists at the time such Person becomes a Subsidiary and is not
created in contemplation of or in connection with such Person becoming a
Subsidiary and (ii) a Subsidiary to the extent that such Indebtedness is assumed
in connection with a Permitted Acquisition made by such Subsidiary and is not
created in contemplation of such Permitted Acquisition; provided that the
aggregate principal amount of Indebtedness permitted by this clause (e) and
 
 
 

--------------------------------------------------------------------------------

 
39
 
clause (d) above shall be subject to the limitations set forth in clause (ii) of
the proviso at the end of clause (d) above; and
 
(f)  other Indebtedness of Subsidiaries of the Borrower in an aggregate
principal amount at any time outstanding not exceeding $75,000,000.
 
SECTION 6.02.  Liens.  (a)  The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
 
(i)  Liens created under the Loan Documents;
 
(ii)  Permitted Encumbrances;
 
(iii)  any Lien on any property or asset of the Borrower or any Subsidiary
existing on the Revolving Effective Date and set forth in Schedule 6.02;
provided that (i) such Lien shall not apply to any other property or asset of
the Borrower or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;
 
(iv)  any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary after the Revolving Effective Date or
existing on any property or asset of any Person that becomes a Subsidiary after
the Revolving Effective Date prior to the time such Person becomes a Subsidiary;
provided that (A) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Subsidiary, as the case may be,
(B) such Lien shall not apply to any other property or assets of the Borrower or
any Subsidiary and (C) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof; and
 
(v)  Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary after the Revolving Effective Date; provided that
(A) such security interests secure Indebtedness incurred to finance the
acquisition, construction or improvement of such fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof or result in an earlier maturity date or decreased weighted average life
thereto (and, in the case of any such Indebtedness of a Subsidiary of the
Borrower, is Indebtedness permitted by Section 6.01), (B) such security
interests and the Indebtedness secured thereby are incurred prior to or within
270 days after such acquisition or the completion of such construction or
improvement, (C) the
 
 
 

--------------------------------------------------------------------------------

 
40
 
Indebtedness secured thereby does not exceed the cost (including design,
engineering, sales taxes, delivery, installation and other similar costs) of
acquiring, constructing or improving such fixed or capital assets and (D) such
security interests shall not apply to any other property or assets (other than
proceeds of the property and assets originally encumbered by such security
interests) of the Borrower or any Subsidiary; and
 
(vi)  other Liens securing Indebtedness or other monetary obligations of the
Borrower or any Subsidiary (other than Liens on inventory); provided that the
sum of all Indebtedness and other monetary obligations at any time outstanding
secured by Liens permitted by this clause (vi), plus the fair market value of
all assets sold after the Revolving Effective Date pursuant to Sale and
Leaseback Transactions in reliance on clause (b) of Section 6.07, shall not at
any time exceed $125,000,000.
 
(b)  Holdings will not create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it (other than Excluded
Margin Stock), or assign or sell any income or revenues (including accounts
receivable) or rights in respect thereof, except Permitted Encumbrances.
 
SECTION 6.03.  Fundamental Changes.  (a)  Neither Holdings nor the Borrower
will, nor will they permit any Subsidiary to, merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or liquidate or dissolve, except that, if at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing
(i) any Subsidiary may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation, (ii) any Subsidiary (other than the
Borrower) may merge into any other Subsidiary (other than the Borrower) in a
transaction in which the surviving entity is a Subsidiary, (iii) any Subsidiary
(other than the Borrower ) may liquidate or dissolve if the Borrower determines
in good faith that such liquidation or dissolution is in the best interests of
the Borrower and is not materially disadvantageous to the Lenders, (vi) any
Subsidiary may merge with another entity to implement a Permitted Acquisition
and (v) any Subsidiary of the Borrower may merge with another entity to
implement a sale or other disposition of such Subsidiary otherwise permitted by
this Agreement, provided that, after giving effect thereto, such Subsidiary
shall no longer be a Subsidiary; provided that any such merger involving a
Person that is not a wholly owned Subsidiary immediately prior to such merger
shall not be permitted unless also permitted by Section 6.04.
 
(b)  The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the Revolving Effective Date
and businesses reasonably related thereto.
 
(c)  Holdings will not engage in any business or activity other than the
ownership of all the outstanding shares of capital stock of the Borrower and
activities incidental thereto, including the conduct of stock repurchase
programs, administering payrolls for executive officers and other activities
incidental to its existence as a publicly-
 
 
 

--------------------------------------------------------------------------------

 
41
 
owned holding company.  Holdings will not own or acquire any assets (other than
shares of capital stock of the Borrower, cash, promissory notes held pursuant to
clause (g) of Section 6.04 and Permitted Investments) or incur any liabilities
(other than liabilities under the Loan Documents, liabilities under the “Loan
Documents” as such term is defined in the Revolving Credit Agreement,
liabilities imposed by law, including tax liabilities, and other liabilities
incidental to its existence and permitted business and activities).  Holdings
will not have any Subsidiaries, other than the Borrower and its Subsidiaries.
 
SECTION 6.04.  Investments, Loans, Advances, Guarantees and Acquisitions.  The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any Equity Interests, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except:
 
(a)  Permitted Investments;
 
(b)  investments existing on the Revolving Effective Date and set forth on
Schedule 6.04, to the extent such investments would not be permitted under any
other clause of this Section;
 
(c)  investments in the Equity Interests of their respective Subsidiaries;
 
(d)  loans or advances made by the Borrower to any Subsidiary of the Borrower
(or to Holdings) and made by any Subsidiary of the Borrower to the Borrower or
any other Subsidiary of the Borrower;
 
(e)  Guarantees by the Borrower and its Subsidiaries of obligations of the
Borrower or any of its Subsidiaries; provided that any such Guarantees by
Subsidiaries of the Borrower of obligations of the Borrower shall be limited to
Guarantees of Indebtedness that are permitted by Section 6.01;
 
(f)  investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;
 
(g)  promissory notes received from employees of Holdings and its Subsidiaries
evidencing loans made for the purpose of permitting such employees to purchase
capital stock of Holdings in an aggregate principal amount not exceeding
$5,000,000 at any time outstanding;
 
(h)  Permitted Acquisitions;
 
 
 

--------------------------------------------------------------------------------

 
42
 
(i)  loans or advances to employees in the ordinary course of business; provided
that the aggregate amount of all loans and advances permitted by this clause (i)
shall not exceed $750,000 at any time outstanding;
 
(j)  obligations of management to the Borrower in connection with split dollar
life insurance policies; provided that the aggregate amount of all obligations
permitted by this clause (j) shall not exceed $2,000,000 at any time
outstanding;
 
(k)  investments incurred in connection with Deferred Compensation Obligations;
and
 
(l)  other investments in an aggregate amount not exceeding $50,000,000 at any
time outstanding.
 
SECTION 6.05.  Swap Agreements.  Neither Holdings nor the Borrower will, nor
will they permit any Subsidiary to, enter into any Swap Agreement, except
(a) Swap Agreements entered into to hedge or mitigate risks to which Holdings,
the Borrower or any Subsidiary has actual exposure (other than those in respect
of Equity Interests of Holdings, the Borrower or any of its Subsidiaries), and
(b) Swap Agreements entered into in order to effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of Holdings, the Borrower or any Subsidiary.
 
SECTION 6.06.  Restrictive Agreements.  Neither Holdings nor the Borrower will,
nor will they permit any  Subsidiary to, directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of Holdings, the
Borrower or any Subsidiary to create, incur or permit to exist any Lien upon any
of its property or assets, or (b) the ability of any Subsidiary to pay dividends
or other distributions with respect to any of its Equity Interests or to make or
repay loans or advances to the Borrower or any other Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Subsidiary; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by law or by
any Loan Document, (ii) the foregoing shall not apply to restrictions and
conditions existing on the Revolving Effective Date identified on Schedule 6.06
(but shall apply to any extension or renewal of, or any amendment or
modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary or any asset or
property pending such sale, provided such restrictions and conditions apply only
to the Subsidiary, asset or property that is to be sold and such sale is
permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (v) clause (a)
of the foregoing shall not apply to customary provisions in leases, licenses, or
other contracts restricting the assignment thereof and (vi) the foregoing shall
not apply to restrictions and conditions imposed by the Revolving Credit
Agreement (as amended or extended from time to time), provided that such
restrictions
 
 
 

--------------------------------------------------------------------------------

 
43
 
and conditions are not more restrictive in any material respect than those set
forth in this Agreement.
 
SECTION 6.07.  Sale and Leaseback Transactions.  Neither Holdings nor the
Borrower will, nor will they permit any Subsidiary to, enter into any
arrangement, directly or indirectly, with any Person whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property which it intends to use for substantially the same purpose or
purposes as the property being sold or transferred (a “Sale and Leaseback
Transaction”), except for (a) any such Sale and Leaseback Transaction involving
the sale of fixed or capital assets (other than those acquired pursuant to a
Permitted Acquisition), at a price not less than the cost thereof, that is
consummated within 360 days after the date that such assets are acquired and
(b) other Sale and Leaseback Transactions consummated after the Revolving
Effective Date, subject to the limitations set forth in clause (vi) of Section
6.02(a).
 
SECTION 6.08.  Leverage Ratio.  The Borrower will not permit the Leverage Ratio
as of any date to be in excess of 2.50 to 1.00.
 
SECTION 6.09.  Consolidated Coverage Ratio.  The Borrower will not permit the
Consolidated Coverage Ratio for any period of four consecutive fiscal quarters
(commencing with the period ending on the last day of the first fiscal quarter
ended after the Effective Date) to be less than 2.25 to 1.00.
 
ARTICLE VII
 
Events of Default
 
If any of the following events (“Events of Default”) shall occur:
 
(a)  the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;
 
(b)  the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days;
 
(c)  any representation or warranty made or deemed made by or on behalf of
Holdings, the Borrower or any Subsidiary in or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;
 
 
 

--------------------------------------------------------------------------------

 
44
 
(d)  Holdings or the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.03 (with respect to the
existence of Holdings or the Borrower) or 5.09 or in Article VI;
 
(e)  either Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender);
 
(f)  Holdings, the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable;
 
(g)  any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
 
(h)  an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Holdings, the Borrower or any Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings, the Borrower or any Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
 
(i)  Holdings, the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings, the Borrower or any Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
 
(j)  Holdings, the Borrower or any Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
 
 
 

--------------------------------------------------------------------------------

 
45
 
(k)  one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 shall be rendered against Holdings, the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor (and such
action is not effectively stayed) to attach or levy upon any assets of Holdings,
the Borrower or any Subsidiary to enforce any such judgment;
 
(l)  an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding (i) $3,000,000 in any year or
(ii) $5,000,000 for all periods; or
 
(m)  a Change in Control shall occur;
 
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or (i)
of this Article, the Commitments shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.
 
ARTICLE VIII
 
The Administrative Agent
 
Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.
 
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates
 
 
 

--------------------------------------------------------------------------------

 
46
 
may accept deposits from, lend money to and generally engage in any kind of
business with Holdings, the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.02), and (c) except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to Holdings, the Borrower or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity.  The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02) or in the absence of its own gross negligence or wilful
misconduct.  The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by Holdings, the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related
 
 
 

--------------------------------------------------------------------------------

 
47
 
Parties.  The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of each Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.
 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower.  Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower (except that no
consultation is required during an Event of Default), to appoint a
successor.  If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder.  The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.
 
ARTICLE IX
 
Miscellaneous
 
SECTION 9.01.  Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
 
 
 

--------------------------------------------------------------------------------

 
48
 
(i)  if to Holdings or the Borrower, to Advance Stores Company, Incorporated at
5008 Airport Road, Roanoke, Virginia 24012, Attention of Chief Financial
Officer  (Telecopy No. (540) 561-6445);
 
(ii)  if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin Street, 10th Floor, Houston, Texas 77002,
Attention of Timothy Rojas (Telecopy No. (713) 750-2223), with a copy to
JPMorgan Chase Bank, N.A., 270 Park Avenue, 4th Floor, New York 10017, Attention
of Barry Bergman (Telecopy No. (212) 270-6637); and
 
(iii)  if to any Lender, to it at its address (or telecopy number) set forth in
its Administrative Questionnaire.
 
(b)  Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
 
(c)  Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
 
SECTION 9.02.  Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have.  No waiver of any provision
of any Loan Document or consent to any departure by either Loan Party therefrom
shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.
 
(b)  Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by
Holdings, the Borrower and the Required Lenders or, in the case of any other
Loan
 
 
 

--------------------------------------------------------------------------------

 
49
 
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.15(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender, or (vi) release Holdings from its Guarantee
under the Guarantee Agreement, or limit its liability in respect of such
Guarantee, without the written consent of each Lender; providedfurther that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent without the prior written consent of the Administrative
Agent.  Notwithstanding the foregoing, any provision of this Agreement may be
amended by an agreement in writing entered into by Holdings, the Borrower, the
Required Lenders and the Administrative Agent if (i) by the terms of such
agreement the Commitment (if any) of each Lender not consenting to the amendment
provided for therein shall terminate upon the effectiveness of such amendment
and (ii) at the time such amendment becomes effective, each Lender not
consenting thereto receives payment in full of the principal of and interest
accrued on each Loan made by it and all other amounts owing to it or accrued for
its account under this Agreement.
 
SECTION 9.03.  Expenses; Indemnity; Damage Waiver.  (a)  The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Arrangers, the
Administrative Agent, the Syndication Agent and their Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Arrangers, the
Administrative Agent and the Syndication Agent, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions thereof (whether or not the transactions contemplated hereby
or thereby shall be consummated) and (ii) all out-of-pocket expenses incurred by
the Administrative Agent, including the fees, charges and disbursements of any
counsel for the Administrative Agent, in connection with the enforcement or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.
 
(b)  The Borrower shall indemnify each Arranger, the Administrative Agent, the
Syndication Agent and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold
 
 
 

--------------------------------------------------------------------------------

 
50
 
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses, including the fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of any Loan Document or any other agreement or instrument contemplated
hereby, the performance by the parties to the Loan Documents of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property currently or formerly owned or operated by
Holdings, the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to Holdings, the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
resulted from the gross negligence or wilful misconduct of such Indemnitee.
 
(c)  To the extent that the Borrower fails to pay any amount required to be paid
by it to any Arranger, the Administrative Agent or the Syndication Agent under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to
such Arranger, the Administrative Agent or the Syndication Agent, as the case
may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Arranger, the Administrative Agent or the Syndication
Agent in its capacity as such.  For purposes hereof, a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the total outstanding
Loans and unused Commitments at the time.
 
(d)  To the extent permitted by applicable law, neither Holdings nor the
Borrower shall assert, and each hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions, any Loan or the use of the proceeds
thereof.
 
(e)  All amounts due under this Section shall be payable promptly after written
demand therefor.
 
SECTION 9.04.  Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer
 
 
 

--------------------------------------------------------------------------------

 
51
 
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants (to the extent provided in paragraph (c)
of this Section) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
(b)  (i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:
 
(A)  the Borrower, provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee; and
 
(B)  the Administrative Agent.
 
(ii)  Assignments shall be subject to the following additional conditions:
 
(A)  except in the case of an assignment to a Lender or an Affiliate or Approved
Fund of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Commitment and outstanding Loans, the amount of the
Commitment and outstanding Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $1,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;
 
(B)  each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
 
(C)  the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
 
(D)  the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.
 
 
 

--------------------------------------------------------------------------------

 
52
 
For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
(iii)  Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.12, 2.13, 2.14 and 9.03).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
 
(iv)  The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the City of New York a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
 
(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
 
 
 

--------------------------------------------------------------------------------

 
53
 
(c)  (i)  Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce the Loan Documents and to approve any amendment,
modification or waiver of any provision of the Loan Documents; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  Subject to paragraph (c)(ii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.12, 2.13
and 2.14 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.15(c) as though it were a Lender.
 
(ii)  A Participant shall not be entitled to receive any greater payment under
Section 2.12 or 2.14 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.14 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.14(e) as
though it were a Lender.
 
(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
(e)  Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement, provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if an
SPV elects not to exercise such
 
 
 

--------------------------------------------------------------------------------

 
54
 
option or otherwise fails to provide all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof.  The
making of a Loan by an SPV hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender.  Each party hereto hereby agrees that no SPV shall be liable
for any indemnity or similar payment obligation under this Agreement (all
liability for which shall remain with the Granting Lender).  In furtherance of
the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPV, it will not institute against, or join any other
person in instituting against, such SPV any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the
United States of America or any State thereof.  In addition, notwithstanding
anything to the contrary in this Section 9.04, any SPV may (i) with notice to,
but without the prior written consent of, the Borrower and the Administrative
Agent and without paying any processing fee therefor, assign all or a portion of
its interests in any Loans to the Granting Lender or to any financial
institutions (consented to by the Borrower and the Administrative Agent)
providing liquidity and/or credit support to or for the account of such SPV to
support the funding or maintenance of Loans and (ii) disclose on a confidential
basis any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPV.  As this Section 9.04(e) applies to any
particular SPV, this Section may not be amended without the written consent of
such SPV.
 
SECTION 9.05.  Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated.  The provisions of Sections 2.12,
2.13, 2.14 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any provision hereof.
 
SECTION 9.06.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof
 
 
 

--------------------------------------------------------------------------------

 
55
 
and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.
 
SECTION 9.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 9.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured.  The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
 
SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of
Process.  (a)  This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
 
(b)  Each of Holdings and the Borrower hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or any other Loan Document shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action or
 
 
 

--------------------------------------------------------------------------------

 
56
 
proceeding relating to this Agreement or any other Loan Document against
Holdings, the Borrower or its properties in the courts of any jurisdiction.
 
(c)  Each of Holdings and the Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.
 
(d)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
 
SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
SECTION 9.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.12.  Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates'
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
 
 
 

--------------------------------------------------------------------------------

 
57
 
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a non-confidential basis from a source
other than the Borrower.
 
For the purposes of this Section, "Information" means all information received
from the Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrower; provided that, in
the case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.
 
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.
 
SECTION 9.13.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by
 
 
 

--------------------------------------------------------------------------------

 
58
 
the Lender holding such Loan in accordance with applicable law, the rate of
interest payable in respect of such Loan hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of such Loan but were not payable as a result of the operation of this Section
shall be cumulated and the interest and Charges payable to such Lender in
respect of other Loans or periods shall be increased (but not above the Maximum
Rate therefor) until such cumulated amount, together with interest thereon at
the Federal Funds Effective Rate to the date of repayment, shall have been
received by such Lender.
 
SECTION 9.14.  USA Patriot Act.  Each Lender hereby notifies each of the
Borrower and Holdings that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), (the “Act”),
it is required to obtain, verify and record information that identifies each of
the Borrower and Holdings, which information includes the name and address of
each of the Borrower and Holdings and other information that will allow such
Lender to identify each of the Borrower and Holdings in accordance with the Act.
 
 
 

--------------------------------------------------------------------------------

 
59
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 

 
ADVANCE AUTO PARTS, INC.,  
        by         /s/ Michael O. Moore       Name: Michael O. Moore      
Title: Executive Vice President, Chief Financial Officer

 
 

 
ADVANCE STORES COMPANY,
INCORPORATED,  
        by         /s/ Michael O. Moore       Name: Michael O. Moore      
Title: Executive Vice President, Chief Financial Officer

 
 

 
JPMORGAN CHASE BANK, N.A.,
individually and as Administrative Agent,
        by         /s/ Barry Bergman        Name: Barry Bergman      
Title: Managing Director



 
 
 

--------------------------------------------------------------------------------

 
 
 

 
[LENDERS],  
        by                 Name:        Title: 


 
 
 

--------------------------------------------------------------------------------

 
 


 
 

--------------------------------------------------------------------------------

 


Schedule 2.01
 


COMMITMENTS




Lenders
 
Commitments
 
JPMorgan Chase Bank, N.A.
$27,500,000
Bank of America, N.A.
$27,500,000
Banco Popular de Puerto Rico, New York Branch
$15,000,000
RBC Centura Bank
$15,000,000
TD Banknorth, N.A.
$15,000,000
U.S. Bank
$15,000,000
Wachovia Bank, National Association
$15,000,000
Comerica Bank
$10,000,000
First Hawaiian Bank
$10,000,000
KeyBank, National Association
$10,000,000
PNC Bank, National Association
$10,000,000
Wells Fargo Bank, National Association
$10,000,000
Hua Nan Commercial Bank - Los Angeles Branch
$5,000,000
Hua Nan Commercial Bank, Ltd. - New York Agency
$5,000,000
Bank of China, New York Branch
$5,000,000
The Norinchukin Bank
$5,000,000
Total
$200,000,000





 
 




 
 
 

--------------------------------------------------------------------------------

 




 
Schedule 3.06
 
DISCLOSED MATTERS
 
I.           Environmental
 
A.           Environmental Permits
 
None.
 
B.           Environmental Claims
 
a.  
3316 West 11th, Houston, Texas.  This property was leased by Western Auto Supply
Company to various entities for use as an automotive and heavy equipment storage
and repair facility.  The site contained a large amount of industrial
debris.  According to the current tenant, two "sludge pits" were located on the
property in the early 1980s but may actually be depressed soil areas.  There has
been no regulatory agency involvement to date.  The extent and nature of the
contamination has been investigated and further sampling is necessary.  Borrower
cannot currently estimate the potential exposure associated with this claim.



b.  
50 County Street, Attleboro, MA.  This property is owned by Western Auto Supply
Company.  When the pre-acquisition Western Auto built a store on this site in
1997, it allegedly failed to comply with certain environmental activity use
limitation requirements during the construction of the store building.  We are
currently working with the Massachusetts Department of Environmental Protection
to resolve potential environmental issues regarding the site.  Borrower
estimates a potential exposure of $57,000 in fines associated with this
environmental matter.

 


c.  
See Attachment following Schedule 6.06

 
II.
Other

 
 
A.
Advance

 


 
a.
Coalition for a Level Playing Field, et. al. v. AutoZone, Inc., et. al, (Case
No. 00-0953); filed February 2000.  The Borrower and Discount have been named as
defendants in a lawsuit filed on behalf of independent retailers and jobbers
against Advance, Discount and others for various claims under the
Robinson-Patman

 
 
 
 

--------------------------------------------------------------------------------

 

 
 
 
Act.  In January 2003, a federal court jury found in favor of the Borrower and
Discount.    Plaintiffs appealed, and in November, 2003 the Second Circuit Court
of Appeals affirmed the judgment.

 
In July 2004 another, similar case was filed by many of the same plaintiffs,
which alleges, among other things, violations of the Robinson-Patman Act (Case
No. 04CV08450).  The Borrower believes these claims are without merit and
intends to vigorously contest them.


 
b.
Borrower, et al. v. Corview, Inc., et al.  This suit was filed by the Borrower
and its benefits plan against Corview and American Benefits Management alleging
that the defendants had breached their agreement to provide benefits
services.  Corview and ABM have each filed a counterclaim alleging fraud, breach
of contract and other common law claims based on the termination of their
contract.  Corview alleges damages in excess of $3,000,000, and ABM alleges
damages in excess of $2,000,000. The Borrower believes the counterclaims are
meritless, but summary judgment motions are still pending.  Trial is anticipated
to be scheduled in 2008 or 2009.

 
 
c.
Danny Strong v. Advance Stores Company, Inc., Case No. 03N0116, pending in the
Circuit Court for Putnam County, Tennessee.  This is a workers’ compensation
retaliation lawsuit pending in state court and involves an inadvertent admission
by defendant.  Motions and appeals attempting to exclude the admission have been
denied, and settlement discussions have been unsuccessful.  Trial has been
continued until February 2008.

 
 
d.
Assurance of Discontinuance Pursuant to Executive Law 63(15) dated January 13,
2003, Office of the Attorney General of New York
State. Agreement by Borrower to charge $5.00 for each battery sold when a used
core is not returned.

 
 
 
e.
Refinishing Specialties, Inc. dba Advance Auto Parts, Plaintiff, vs. Advance
Stores Company, Incorporated dba Advance Auto Parts (Federal District Court,
Western District of Kentucky).   Borrower was sued on June 8, 2007 by
Refinishing Specialties, Inc. dba Advance Auto Parts in Jefferson County,
Kentucky (“RSI”). The lawsuit alleges trademark infringement and unfair
competition by Borrower.  RSI owns 4 stores in Jefferson County, Kentucky
(Louisville) and has previously used the “Advance Auto Parts” trademark.  RSI
alleges that Borrower has violated a 1999 court order granting  exclusive use of
the “Advance

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Auto Parts” trademark in Jefferson County, Kentucky.  Borrower denies this claim
and will vigorously defend this lawsuit. The lawsuit is in the discovery phase
and is scheduled for trial in late 2008.

 
 
Refinishing Specialties, Inc. dba Advance Auto Parts, Plaintiff, vs. Advance
Stores Company, Incorporated dba Advance Auto Parts (Federal District Court,
Western District of Kentucky).   Borrower was sued on June 8, 2007 by
Refinishing Specialties, Inc. dba Advance Auto Parts in Jefferson County,
Kentucky (“RSI”). The lawsuit alleges trademark infringement and unfair
competition by Borrower.  RSI owns 4 stores in Jefferson County, Kentucky
(Louisville) and has previously used the “Advance Auto Parts” trademark.  RSI
alleges that Borrower has violated a 1999 court order granting  exclusive use of
the “Advance Auto Parts” trademark in Jefferson County, Kentucky.  Borrower
denies this claim and will vigorously defend this lawsuit. The lawsuit is in the
discovery phase and is scheduled for trial in late 2008.



 
f.
Scott McMahon and Karen John, Plaintiffs, vs. Advance Stores Company,
Incorporated and Donn Free (Federal District Court, Northern District of West
Virginia).  In 2005 Mr. McMahon sued Borrower in West Virginia state court for
Borrower’s alleged breach of warranty and violation of the West Virginia
Consumer Protection Act after Borrower declined to accept the return of a
battery from Ms. John.  The battery had originally been purchased by Mr. McMahon
and installed in a car that he subsequently sold to Ms. John.  Borrower declined
to accept the return of the battery from Ms. John because,  under the terms of
Borrower’s warranty, Borrower was only liable to the original purchaser of the
product for use under the doctrine of “privity of contract.” Plaintiff alleges
that Borrower’s warranty exclusion was unenforceable because privity of contract
has been abolished in West Virginia. It is Borrower’s position that its warranty
exclusion is enforceable because only vertical privity, but not horizontal
privity, of contract has been abolished in West Virginia.  After repeated
attempts to settle this matter failed, in 2007 Mr. McMahon sought to amend the
complaint and convert the matter to a class action. Borrower then removed the
matter to federal court and has elected to defend this matter vigorously.
Plaintiffs have sought remand of the matter to state court, and.the remand
motion is under consideration by the Court.



 
 
 
B.
Western

 
 
a.
Assurance of Discontinuance, New York City Department of Consumer Affairs, dated
June 25, 1992 (Notice of Violation No. CL 0016563).  Agreement by Sears, Roebuck
and Co. to cease and desist using the term "guaranteed lowest prices" or any
similar term in its advertising.

 
 
 
b.
Western Auto Supply Company, together with other defendants including automobile
manufacturers, automotive parts manufacturers and other retailers, has been
named as a defendant in lawsuits alleging injury as a result of exposure to
asbestos-containing products.  Borrower, Discount and Parts America also have
been named as defendants in many of these lawsuits.  The plaintiffs have alleged
that these products were manufactured, distributed and/or sold by the various
defendants.  To date, these products have included brake and clutch parts and
roofing

 
 
 

--------------------------------------------------------------------------------

 
 
 
materials.  The number of cases in which Borrower or one of its subsidiaries has
been named as a defendant has increased in the past few years.  The damages
claimed against the defendants in some of these proceedings are
substantial.  Additionally, some of the automotive parts manufacturers that are
named as defendants in these lawsuits have declared bankruptcy, which will limit
plaintiffs’ ability to recover monetary damages from those defendants.  Borrower
believes that it has valid defenses against these claims.  Borrower also
believes that most of these claims are at least partially covered by
insurance.  Based on discovery to date, Borrower does not believe the cases
currently pending will have a material adverse effect.  However, if Borrower
were to incur an adverse verdict in one or more of these claims and were ordered
to pay damages that were not covered by insurance, these claims could have a
material adverse effect on Borrower’s operating results, financial position and
liquidity.  If the number of claims filed against Borrower or any of its
subsidiaries alleging injury as a result of the exposure to asbestos-containing
products increases substantially, the costs associated with concluding these
claims, including damages resulting from any adverse verdicts, could have a
material adverse effect on Borrower’s operating results, financial position and
liquidity in future periods.

 
c.  
See Attachment following Schedule 6.06.

 
C.           Autopart International
 
 
a.Business Software Alliance Claim against Autopart International (AI). The
Business Software Alliance (BSA) is a United States trade group which represents
a number of the world's largest software makers (Microsoft, Dell, Hewlett –
Packard, etc.)  in efforts to stop copyright infringement of software produced
by its members. BSA sent AI a letter in October 2006 demanding that AI perform a
self-audit of its software and provide copies of all its software licenses. AI
has performed the self-audit and secured the advisory services of a law firm
with substantial expertise in dealing with the BSA. The firm has reviewed the AI
self-audit materials and helped prepare a submission to the BSA, which is
currently under review by the BSA.  AI believes its maximum liability to the BSA
will be $150,000 or less.

 




 
 

--------------------------------------------------------------------------------

 


           Schedule 3.12
 
SUBSIDIARIES
 
Subsidiary                                                                           Percentage
Ownership Interest
 
 
SUBSIDIARIES
 

Subsidiary Percentage Ownership Interest       Advance Trucking Corporation  
100% owned by Advance
Stores Company,
Incorporated
     
Western Auto Supply Company (formerly
Advance Acquisition Corporation)
 
100% owned by Advance
Stores Company,
Incorporated
      Western Auto of Puerto Rico, Inc.  
100% owned by
Western Auto Supply
Company
      Western Auto of St. Thomas, Inc.   
100% owned by
Western Auto Supply
Company
      Advance Merchandising Company, Inc.  
100% owned by Discount
Auto Parts, Inc.
      Advance Aircraft Company, Inc.  
100% owned by Advance
Stores Company,
Incorporated
      Discount Auto Parts, Inc.   
100% owned by Advance
Stores Company,
Incorporated
      Advance Patriot, Inc.  
100% owned by Advance
Stores Company,
Incorporated
      Advance Auto of Puerto Rico, Inc.   
100% owned by Advance
Stores Company,
Incorporated
     

 
 
 
 

--------------------------------------------------------------------------------

 

 
TTR, Inc.
100% owned by Advance
Stores Company,
Incorporated

 
Autopart International, Inc.
100% owned by Advance
Stores Company,
Incorporated

 
 

Western Auto Supply Company of Ontario Limited
100% owned by
Western Auto Supply
Company

 
 
 
 

--------------------------------------------------------------------------------

 


Schedule 3.13
 
INSURANCE
 
See attachment following Schedule 6.06
 




 
 
 
 

--------------------------------------------------------------------------------

 


Schedule 6.01
 
EXISTING INDEBTEDNESS
 
Existing indebtedness under the Revolving Credit Agreement
 
Indebtedness pursuant to Loan Agreement by and between Advance Stores Company,
Incorporated and The Commonwealth of Pennsylvania, acting by and through the
Department of Community and Economic Development dated December 13, 2005.
 
Puerto Rico Excise Tax Bond
 


 
 
 

--------------------------------------------------------------------------------

 


Schedule 6.02
EXISTING LIENS
 
Advance
 
General
 
Program Agreement Between Advance Stores Company, Incorporated and Household
Corporation dated as of January 25, 2005
 
Merchant Services Bankcard Agreement dated June 25, 2001 by and between Sun
Trust Bank, successor in interest to The Northern Trust Company, SunTrust
Merchant Services, LLC, a First Data Alliance, successor in interest to Unified
Merchant Services, and Advance Stores Company, Incorporated
 
Agreement for American Express® Card Acceptance between Advance Stores Company,
Incorporated and American Express Travel Related Services Company, Inc.
effective January 12, 1996
 
Credt Card Program Agreement by and between Hudson United Bank, a banking
corporation operating through a division under the name of Shoppers Charge
Accounts Co., and Western Auto Supply Company, dated as of March 15, 1999
 
Merchant Services Agreement by and between Discover Financial Services LLC and
Advance Stores Company, Incorporated, effective October 1, 2006
 
The senior secured note financing with Massachusetts Mutual Life Insurance
Company and MassMutual Participation Investors is secured by mortgages on
selected Discount Auto Part store properties.  (Notes have been paid in
full.  Company is awaiting releases of liens.)
 
Discount entered into three Master Leases covering the store properties that
were the subject of  Discount's sale/leaseback transaction, dated as of February
27, 2001, between Discount and Dapper Properties I, LLC, Dapper Properties II,
LLC and Dapper Properties III, LLC.  These properties, in turn, are subject to
mortgages granted by Dapper Properties I, II, and III in favor of affiliates of
FFCA Funding Corporation and Midland Loan Services, Inc., which secure the
obligations under related Notes and Loan Documents.
 
Loan Agreementby and between Advance Stores Company, Incorporated and The
Commonwealth of Pennsylvania, acting by and through the Department of Community
and Economic Development, dated December 13, 2005.
 


 
 

--------------------------------------------------------------------------------

 
 


           Schedule 6.04
 
INVESTMENTS
 
Name of Company
Number of Shares

 
The Roanoke Valley Development Corp.
     10

Bermin Limited
8,772

PartsAmericacom                                                                                                     
                       [private equity interests]
 
 
 
 

--------------------------------------------------------------------------------

 


           Schedule 6.06
 
EXISTING RESTRICTIONS
 
Program Agreement Between Advance Stores Company, Incorporated and Household
Corporation dated as of January 25, 2005
 
Merchant Services Bankcard Agreement dated June 25, 2001 by and between Sun
Trust Bank, successor in interest to The Northern Trust Company, SunTrust
Merchant Services, LLC, a First Data Alliance, successor in interest to Unified
Merchant Services, and Advance Stores Company, Incorporated
 
Agreement for American Express® Card Acceptance between Advance Stores Company,
Incorporated and American Express Travel Related Services Company, Inc.,
effective January 12, 1996
 
Credt Card Program Agreement by and between Hudson United Bank, a banking
corporation operating through a division under the name of Shoppers Charge
Accounts Co., and Western Auto Supply Company, dated as of March 15, 1999
 
Merchant Services Agreement by and between Discover Financial Services LLC and
Advance Stores Company, Incorporated, effective October 1, 2006
 
Loan Agreement by and between Advance Stores Company, Incorporated and The
Commonwealth of Pennsylvania, acting by and through the Department of Community
and Economic Development, dated December 13, 2005.
 


 
 

--------------------------------------------------------------------------------

 
 
ENVIRONMENTAL MATTERS
           
Attachment to Schedule 3.06
Tracking Number
Store Number
Operating Status
Original Company
Leased Owned
Name
Address
City
State
Issue
Regulatory Status
Project Status
                       
2
5107
O
W
L
KANSAS CITY 01
2625 N.E. VIVION ROAD
KANSAS CITY
MO
Potential UST
No regulatory involvement
Open
21
51730
C
W
L
NEW ORLEANS 15
6707 ST. CLAUDE AVENUE
ARABI
LA
Hydraulic Lift Removal
OPEN
Unknown, necessary to consult with Legal Dept. before re-opening
23
5187 / 51870
O
W
 
SAN JUAN #19
PLAZA LAS AMERICAS
SAN JUAN
PR
UST
No Record with Puerto Rico Environmental Quality Board
Open
28
5231 / 52316
O
W
L
KANSAS CITY 17
9305 E. HIGHWAY 350
RAYTOWN
MO
Hydraulic Oil Contamination
Pending
Unknown, necessary to consult with Legal Dept. before re-opening
31
52753
O
W
L
TAMPA #12
1008 S. DALE MABRY
TAMPA
FL
UST
PENDING
Open
42
59980
O
W
L
KANSAS CITY 22
1106 SHAWNEE MISSION PARKWAY
SHAWNEE
KS
HYDRAULIC LIFT
PENDING
ARCADIS provided summary letter, State low priority site, NFA letter unlikely
44
65961
C
W
L
NEW ORLEANS 20
01 VETERANS MEMORIAL BOULEVARD
METAIRIE
LA
HYDRAULIC LIFT
ONGOING
ASSIGNED TO ARCADIS - Site access problems, Marsh coordinating with State
46
69690
O
W
L
LIBERTY 02
200 S. 291 HIGHWAY
LIBERTY
MO
HYDRAULIC LIFT
PENDING
No Further Action Anticipated

 
 
 
CEERCLA SITES
 
A
N/A
-
W
 
Ft. WAYNE
 
 
IN
NPL PRP
 
Marsh /not active at this time
B
N/A
-
W
 
RAINBOW DRIVE
Grant Ave
Kannapolis
NC
NPL PRP
 
Marsh /not active at this time
C
N/A
-
W
 
W.P. BALLARD
 
 
IN
NPL PRP
 
Marsh /not active at this time
J
N/A
 
 
 
CAROLINA BATTERY
Various
Various
V
NPL PRP
Pending
N/A
K
N/A
C
W
 
CEDARTOWN
Prior Station Rd & SR 100
Cedartown
GA
NPL PRP
PRP Notification
June '05 - Necessary to consult with Legal Dept.
L
N/A
 
W
 
CHEROKEE
not provided
Charlotte
NC
NPL PRP
Consent Order
June '05 - Necessary to consult with Legal Dept.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Tracking Number
Store Number
Operating Status
Original Company
Leased Owned
Name
Address
City
State
Issue
Regulatory Status
Project Status

 
COMBINED PROJECT LOG & ACTIVITY
 
ENVIRONMENTAL MATTERS
           
Attachment to Schedule 3.06
79
----
C
W
 
BATON ROUGE
3079 Government St.
Baton Rouge
LA
Phase I
PRP Notification
Unknown, necessary to consult with Legal Dept. before re-opening
81
32573
C
W
 
DALLAS
325 South Nursery
Dallas
TX
GW Release
Notice of violation
Unknown, necessary to consult with Legal Dept. before re-opening
94
5873
C
WAS
L
NEW ORLEANS, LFB
9840 Lake Forrest Blvd.
New Orleans
LA
O/W separator minor GW contam.
Settlement agreement reached with owner. OWS Removed
Awaiting Response from State.
76
77008
--
W
O
HOUSTON
3316 W. 11th St.
Houston
TX
Phase I
none
Re-opening investigation July 2005
L2
NA
NA
W
 
R&H Oil/Tropicana Superfund
403 Somerset Rd.
San Antonio
TX
Former haz-waste facility, accepted oil from WASCO, now on the NPL
De minimis settlement
Waiting Agency Response
70
5109
O
W
 
BALTIMORE 03
8124 Ritchie Hwy
Pasadena
MD
Phase I UST
possible UST violation
Open, relocated from Priorut B Tab
71
5118
O
W
 
BALTIMORE 04
6724 Ritchie Hwy
Glen Bernie
MD
Phase I UST
possible UST violation
Open, relocated from Priorut B Tab
72
5196
O
W
 
BALTIMORE 17
1006 Eastern Blvd
Baltimore
MD
Phase I UST
possible UST violation
Open, relocated from Priorut B Tab
75 5132 O W   SALISBURY 722 S. Salisbury Blvd Salisbury MD
Phase I UST
 
possible UST violation
Open, relocated from Priorut B Tab
MST-01  6899 C W L
MAYAGUEZ MALL (CLOSED)
Mayaquez Mall Shopping Center Mayaquez PR  Soil Contamination (TPH) Phase II has
been performed showing TPH to be elevated.  Review of Remediation Options

 
 
 


 
 

--------------------------------------------------------------------------------

 




Advance Stores Company, Inc.
 
Attachment to Schedule 3.13
Complete Insurance Schedule
   
Prepared:  November 27, 2007
           
POLICY TYPE
POLICY PERIOD
POLICY LIMITS
INSURER
       
General Liability (Domestic)
06/01/2007-2008
$2 MM
ACE
General Liability (Puerto Rico & Virgin Islands)
06/01/2007-2008
$2 MM
ACE
Umbrella
06/01/2007-2008
$25 MM
ACE
Excess - First Layer
06/01/2007-2008
$25 MM x $25 MM
Great American
Excess - Second Layer
06/01/2007-2008
$50 MM x $ 50 MM
Liberty Insurance
Excess - Third Layer
06/01/2007-2008
$25 MM x $ 100 MM
St. Paul
Excess - Fourth Layer
06/01/2007-2008
$25 MM - x $125 MM
American Insurance
Ocean Cargo
   
ACE
Pollution Legal Liability
11/01/2007-11/01/2010
$10 MM
American International Specialty Lines Insurance Company
Pollution Legal Liability -Storeage Tanks
11/01/2007-11/01/2010
$2 MM
American International Specialty Lines Insurance Company
Aviation Hull & Liability
12/15/2006-12/15/2007
$100 MM liability   $3.8 MM Aircraft
Global Aerospace Inc.
Directors & Officers  - Primary
10/31/2007-2008
$15 MM
ACE
Directors & Officers - First Excess Layer
10/31/2007-2008
$15 MM x $15 MM
St. Paul
Directors & Officers - Second Excess Layer
10/31/2007-2008
$10 MM x $30 MM
Arch
Directors & Officers - Third Excess Layer
10/31/2007-2008
$10 MM x $40 MM
AXIS
Directors & Officers - Fourth Excess Layer
10/31/2007-2008
$10 MM x $50 MM
American Casualty Company of Reading PA
Directors & Officers - Excess Side A
10/31/2007-2008
$10 MM
Ace CODA
Fiduciary Liability
10/31/2007-2008
$ 10 MM
Beazley Insurance Company
Special
10/31/2007-2008
$10 MM
Liberty Insurance
Crime
10/31/2007-2008
$5 MM
National Union Fire Insurance Company

 
 
 


 
 

--------------------------------------------------------------------------------

 


Advance Stores Company, Inc.
 
Attachment to Schedule 3.13
Complete Insurance Schedule
   
Prepared:  November 27, 2007
           
POLICY TYPE
POLICY PERIOD
POLICY LIMITS
INSURER
       
Employment Practices Liability
10/31/2007-2008
$25 MM
National Union Fire Insurance Company
Automobile (Domestic)
06/01/2007-2008
$5 MM
ACE
Automobile (Puerto Rico/USVI)
06/01/2007-2008
$5 MM
ACE
Property - Primary ($15MM)
05/01/2007-2008
$15 MM
ACE - 33%                                      AIG
-30%                                    Lloyd's-
24%                                            AWAC -
8.125%                                Everest Re - 4.875%
Property - First Layer Excess
05/01/2007-2008
$25 MM
ACE - 30%                                     AIG -
15%                                           Arch Surplus -
20%                                  US Fire -
25%                         Commonwealth Insurance - 10%
Property - Second Layer Excess
05/01/2007-2008
$50 MM
ACE - 17.50%                                AIG -
15%                                      Arch Surplus -
20%                         US Fire -
25%                            Commonwealth Insurance - 10%    GEP - 12.50%
Property - Third Layer Excess
05/01/2007-2008
$50 MM
Lloyd's - 70%                       Montpelier Re - 30%
Boiler & Machinery
05/01/2007-2008
 
Workers Compensation - AOS
06/01/2007-2008
Statutory
ACE
Workers' Compensation - CA
06/01/2007-2008
Statutory
ACE
Workers' Compensation - WI
06/01/2007-2008
Statutory
ACE
Excess Workers Compensation (Ohio)
06/01/2007-2008
Statutory
ACE
Puerto Rico/ USVI WC
07/01/2007-06/30/2008
Statutory
Monopolistic
WV WC
06/01/2007-2008
Statutory
Monopolistic
WY WC
06/01/2007-2008
Statutory
ACE



 
 
 
 
 

--------------------------------------------------------------------------------

 


 


EXHIBIT A
FORM OF
ASSIGNMENT AND ASSUMPTION


 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below  (as amended,
the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.


1.           Assignor:                                ______________________________


2.
Assignee:
______________________________

 
[and is an Affiliate/Approved Fund of [identify Lender]]



3.
Borrower(s):
______________________________

 
 
 

--------------------------------------------------------------------------------

 

 
4.
Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement



5.
Credit Agreement:
The Term Loan Credit Agreement dated as of December 4, 2007 among Advance Auto
Parts, Inc., Advance Stores Company, Incorporated, the Lenders parties thereto,
and JPMorgan Chase Bank, N.A., as Administrative Agent



6.
Assigned Interest:

 
­­­­­­­­­­­­­­­­­­­­­­­­

Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans1
 
$
$
%

 
 
 

 

--------------------------------------------------------------------------------

1 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
 
 
 
 

--------------------------------------------------------------------------------

 


Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]


The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information  (which may contain material
non-public information about the Borrower, the Loan Parties and their related
parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.


The terms set forth in this Assignment and Assumption are hereby agreed to:




ASSIGNOR


 
[NAME OF ASSIGNOR]





By:______________________________
   Title:




ASSIGNEE


[NAME OF ASSIGNEE]




By:______________________________
   Title:




 


 
 

--------------------------------------------------------------------------------

 
Consented to and Accepted:


JPMORGAN CHASE BANK, N.A., as
  Administrative Agent




By_________________________________
  Title:




[Consented to:]2


ADVANCE STORES COMPANY, INCORPORATED




By________________________________
  Title:





--------------------------------------------------------------------------------

 
2 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.
 
 


 
 

--------------------------------------------------------------------------------

 
ANNEX 1
 
ADVANCE STORES COMPANY, INCORPORATED
 
TERM LOAN CREDIT AGREEMENT
 


 
STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
1.  Representations and Warranties.
 
1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
 
1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to this Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
 
 
 

--------------------------------------------------------------------------------

 
2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
 
3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.
 
 


 
 

--------------------------------------------------------------------------------

 

Exhibit B
 
GUARANTEE AGREEMENT dated as of December 4, 2007, between ADVANCE AUTO PARTS,
INC., a Delaware corporation (“Holdings” and the “Guarantor”), and JPMORGAN
CHASE BANK, N.A., a New York banking corporation (“JPMCB”), as administrative
agent (in such capacity, the “Administration Agent”) for the Lenders (as defined
in the Credit Agreement referred to below).
 
Reference is made to the Term Loan Credit Agreement dated as of December 4, 2007
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Holdings, Advance Stores Company, Incorporated, a Virginia
corporation (the “Borrower”), the lenders from time to time party thereto (the
“Lenders”) and JPMCB, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders.  Capitalized terms used herein and not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.
 
The Lenders have agreed to make Loans to the Borrower pursuant to, and upon the
terms and subject to the conditions specified in, the Credit Agreement.  The
Borrower has elected that the Guarantor guarantee the Obligations (as defined
below) by entering into this Guarantee Agreement.  Holdings acknowledges that it
will derive substantial benefit from the making of the Loans by the
Lenders.  The obligations of the Lenders to make Loans are conditioned on, among
other things, the execution and delivery by the Guarantor of a Guarantee
Agreement in the form hereof.  As consideration therefor and in order to induce
the Lenders to make Loans, the Guarantor is willing to execute this Guarantee
Agreement.
 
Accordingly, the parties hereto agree as follows:
 
SECTION 1. Guarantee.  The Guarantor unconditionally guarantees, as a primary
obligor and not merely as a surety, (a) the due and punctual payment of (i) the
principal of and premium, if any, and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise and (ii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Loan Parties to the Lenders under the
Credit Agreement and the other Loan Documents and (b) the due and punctual
performance of all covenants, agreements, obligations and liabilities of the
Borrower under or pursuant to the Credit Agreement and the other Loan Documents
(all the monetary obligations described in the preceding clauses (a) and (b)
being collectively called the “Obligations”).  The Guarantor further agrees that
the Obligations may be extended or renewed, in whole or in part, without notice
to or further assent from it, and that the security interest granted hereunder
and the obligations of the Guarantor will survive any extension or renewal of
any Obligation.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 2. Obligations Not Waived.  To the fullest extent permitted by
applicable law, the Guarantor waives presentment to, demand of payment from and
protest to the Borrower of any of the Obligations, and also waives notice of
acceptance of its guarantee and notice of protest for nonpayment.  To the
fullest extent permitted by applicable law, the obligations of the Guarantor
hereunder shall not be affected by (a) the failure of the Administrative Agent
or any other Lender to assert any claim or demand or to enforce or exercise any
right or remedy against the Borrower or the Guarantor under the provisions of
the Credit Agreement, any other Loan Document or otherwise or (b) any
rescission, waiver, amendment or modification of, or any release from, any of
the terms or provisions of this Guarantee Agreement, any other Loan Document,
any Guarantee or any other agreement.
 
SECTION 3. Guarantee of Payment.  The Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Administrative Agent
or any other Lender to any of the security held for payment of the Obligations
or to any balance of any deposit account or credit on the books of the
Administrative Agent or any other Lender in favor of the Borrower or any other
Person.
 
SECTION 4. No Discharge or Diminishment of Guarantee.  The obligations of the
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Obligations and inchoate indemnification and reimbursement
obligations), including any claim of waiver, release, surrender, alteration or
compromise of any of the Obligations, and shall not be subject to any defense or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of the Obligations or
otherwise.  Without limiting the generality of the foregoing, the obligations of
the Guarantor hereunder shall not be discharged or impaired or otherwise
affected by the failure of the Administrative Agent or any other Lender to
assert any claim or demand or to enforce any remedy under the Credit Agreement,
any other Loan Document or any other agreement, by any waiver or modification of
any provision of any thereof, by any default, failure or delay, wilful or
otherwise, in the performance of the Obligations, or by any other act or
omission that may or might in any manner or to any extent vary the risk of the
Guarantor or that would otherwise operate as a discharge of the Guarantor as a
matter of law or equity (other than the indefeasible payment in full in cash of
all the Obligations and inchoate indemnification and reimbursement obligations).
 
SECTION 5. Defenses of Borrower Waived.  To the fullest extent permitted by
applicable law, the Guarantor waives any defense based on or arising out of any
defense of the Borrower or the unenforceability of the Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of the
Borrower, other than the final and indefeasible payment in full in cash of the
Obligations and inchoate indemnification and reimbursement obligations.  The
Administrative Agent and the other Lenders may, at their election, compromise or
adjust any part of the Obligations, make any other accommodation with the
Borrower or any other guarantor or exercise any other right or remedy available
to them against the Borrower or any other guarantor, without affecting or
impairing in any way the liability of the Guarantor hereunder except to the
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
extent the Obligations have been fully, finally and indefeasibly paid in
cash.  Pursuant to applicable law, the Guarantor waives any defense arising out
of any such election even though such election operates, pursuant to applicable
law, to impair or to extinguish any right of reimbursement or subrogation or
other right or remedy of the Guarantor against the Borrower.
 
SECTION 6. Agreement to Pay; Subordination.  In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any other
Lender has at law or in equity against the Guarantor by virtue hereof, upon the
failure of the Borrower or any other Loan Party to pay any Obligation when and
as the same shall become due, whether at maturity, by acceleration, after notice
of prepayment or otherwise, the Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to or as directed by the Administrative Agent in cash
the amount of such unpaid Obligations.  Upon payment by the Guarantor of any
sums to or as directed by the Administrative Agent as provided above, all rights
of the Guarantor against the Borrower arising as a result thereof by way of
right of subrogation, contribution, reimbursement, indemnity or otherwise shall
in all respects be subordinate and junior in right of payment to the prior
indefeasible payment in full in cash of all the Obligations.  In addition, any
indebtedness of any Loan Party now or hereafter owed to the Guarantor is hereby
subordinated in right of payment to the prior payment in full of the
Obligations.  If, at any time that a Default has occurred and is continuing, any
amount shall be paid to the Guarantor on account of (a) such subrogation,
contribution, reimbursement, indemnity or similar right or (b) any such
indebtedness of any Loan Party, such amount shall be held in trust for the
benefit of the Lenders and shall forthwith be paid to the Administrative Agent
to be credited against the payment of the Obligations, whether matured or
unmatured, in accordance with the terms of the Loan Documents.
 
SECTION 7. Information.  The Guarantor assumes all responsibility for being and
keeping itself informed of the Borrower’s financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Obligations
and the nature, scope and extent of the risks that the Guarantor assumes and
incurs hereunder, and agrees that none of the Administrative Agent or the other
Lenders will have any duty to advise the Guarantor of information known to it or
any of them regarding such circumstances or risks.
 
SECTION 8. Representations and Warranties.  The Guarantor represents and
warrants that all representations and warranties relating to it contained in the
Credit Agreement are true and correct.
 
SECTION 9. Termination.  The guarantee made hereunder (a) shall terminate when
all the Obligations (other than inchoate indemnification and reimbursement
obligations) have been indefeasibly paid in full and the Lenders have no further
commitment to lend under the Credit Agreement and (b) shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
any Lender or the Guarantor upon the bankruptcy or reorganization of the
Borrower, the Guarantor or otherwise.
 
 
 

--------------------------------------------------------------------------------

 
SECTION 10. Binding Effect; Assignments.  Whenever in this Guarantee Agreement
any of the parties hereto is referred to, such reference shall be deemed to
include the successors and assigns of such party; and all covenants, promises
and agreements by or on behalf of the Guarantor that are contained in this
Guarantee Agreement shall bind and inure to the benefit of each party hereto and
their respective successors and assigns.  This Guarantee Agreement shall become
effective as to the Guarantor when a counterpart hereof executed on behalf of
the Guarantor shall have been delivered to the Administrative Agent, and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon the Guarantor and the Administrative
Agent and their respective successors and assigns, and shall inure to the
benefit of the Guarantor, the Administrative Agent and the other Lenders, and
their respective successors and assigns, except that the Guarantor shall not
have the right to assign its rights or obligations hereunder or any interest
herein (and any such attempted assignment shall be void).
 
SECTION 11. Waivers; Amendment.  (a)  No failure or delay of the Administrative
Agent in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent hereunder
and of the other Lenders under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have.  No
waiver of any provision of this Guarantee Agreement or consent to any departure
by the Guarantor therefrom shall in any event be effective unless the same shall
be permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.  No
notice or demand on the Guarantor in any case shall entitle the Guarantor to any
other or further notice or demand in similar or other circumstances.
 
(b) Neither this Guarantee Agreement nor any provision hereof may be waived,
amended or modified except pursuant to a written agreement entered into between
the Guarantor and the Administrative Agent, subject to any consent required in
accordance with Section 9.02 of the Credit Agreement.
 
SECTION 12. Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 13. Notices.  All communications and notices hereunder shall be in
writing and given as provided in Section 9.01 of the Credit Agreement.
 
SECTION 14. Survival of Agreement; Severability.  (a)  All covenants,
agreements, representations and warranties made by the Guarantor herein and in
the certificates or other instruments prepared or delivered in connection with
or pursuant to this Guarantee Agreement or any other Loan Document shall be
considered to have been relied upon by the Administrative Agent and the other
Lenders and shall survive the making by the Lenders of the Loans regardless of
any investigation made by the Lenders
 
 
 

--------------------------------------------------------------------------------

 
 
or on their behalf, and shall continue in full force and effect until all the
Obligations have been indefeasibly paid in full and the Lenders have no further
commitment to lend under the Credit Agreement.
 
(b) In the event any one or more of the provisions contained in this Guarantee
Agreement or in any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction).  The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
 
SECTION 15. Counterparts.  This Guarantee Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract, and shall become effective as
provided in Section 10.  Delivery of an executed signature page to this
Guarantee Agreement by electronic transmission shall be as effective as delivery
of a manually executed counterpart of this Guarantee Agreement.
 
SECTION 16. Rules of Interpretation.  The rules of interpretation specified in
Section 1.03 of the Credit Agreement shall be applicable to this Guarantee
Agreement.
 
SECTION 17. Jurisdiction; Consent to Service of Process.  (a)  The Guarantor
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any New York State court or Federal court of
the United States of America sitting in New York City, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Guarantee Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Guarantee Agreement shall affect any right
that the Administrative Agent or any other Lender may otherwise have to bring
any action or proceeding relating to this Guarantee Agreement or the other Loan
Documents against the Guarantor or its properties in the courts of any
jurisdiction.
 
(b) The Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guarantee Agreement or the other Loan Documents in
any New York State or Federal court.  Each of the parties hereto hereby
irrevocably waives, to the fullest
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
 
(c) Each party to this Guarantee Agreement irrevocably consents to service of
process in the manner provided for notices in Section 13.  Nothing in this
Guarantee Agreement will affect the right of any party to this Guarantee
Agreement to serve process in any other manner permitted by law.
 
SECTION 18. Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 18.
 
SECTION 19. Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other Indebtedness at any time owing by such Lender to or for the
credit or the account of the Guarantor against any or all the obligations of the
Guarantor now or hereafter existing under this Guarantee Agreement and the other
Loan Documents held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Guarantee Agreement or any other Loan
Document and although such obligations may be unmatured.  The rights of each
Lender under this Section 19 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Guarantee
Agreement as of the day and year first above written.
 







 
ADVANCE AUTO PARTS, INC.,
as Guarantor,
 
By:
         
Name:           
   
Title:






 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
 
By:
         
Name:
   
Title:










 
 
 
 

--------------------------------------------------------------------------------

 
Exhibit C-1
 
December 4, 2007
 
JPMorgan Chase Bank, N.A., as Administrative Agent, and
the Lenders that are parties to the
Credit Agreement (as defined below)
111 Fannin Street, 10th Floor
Houston, TX  77002
 
Re:
Advance Stores Company, Incorporated

 
Ladies and Gentlemen:
 
We have acted as counsel to (i) Advance Stores Company, Incorporated, a Virginia
corporation (the “Borrower”) in connection with the Term Loan Credit Agreement
dated as of December 4, 2007 (the “Credit Agreement”), among Advance Auto Parts,
Inc., a Delaware corporation (“Holdings” or the “Guarantor”), the Borrower,
JPMorgan Chase Bank, N.A., as Administrative Agent (the “Agent”), and the
lenders party thereto and referred to therein as Lenders (collectively, the
“Lenders”), and the transactions contemplated thereby; and (ii) the Guarantor
(together with the Borrower, the “Loan Parties”) in connection with the Credit
Agreement and the Guarantee Agreement dated as of December 4, 2007 (the
“Guarantee”) from Holdings in favor of the Agent and the Lenders.  Capitalized
terms used herein and not otherwise defined shall have the respective meanings
given such terms in the Credit Agreement.  This opinion is rendered to you
pursuant to Section 4.01(b) of the Credit Agreement.
 
Although we act generally as counsel to the Borrower and the Guarantor, our
representation is limited to matters individually referred to us by the
Borrower’s or the Guarantor’s management.
 
As to all matters of fact (including factual conclusions and characterizations
and descriptions of purpose, intention or other state of mind), we have relied,
with your permission, entirely upon (a) the representations and warranties of
the Loan Parties set forth in the Credit Agreement and each of the other Loan
Documents (as defined below) and (b) certificates of certain of the officers of
the Loan Parties and have assumed, without independent inquiry, the accuracy of
those representations, warranties, and certificates.  For purposes of our
opinion rendered in paragraph 1 below, with respect to the incorporation,
organization, existence, qualification, or standing of any Loan Party, our
opinion relies entirely upon and is limited by those certificates of public
officials attached hereto as Exhibit A.
 
 
 
 

--------------------------------------------------------------------------------

 
JPMorgan Chase Bank, N.A., as Administrative Agent
December 4, 2007
Page 2
 
In connection with this opinion, we have examined originals or copies of the
following documents:
 
(i)  
the Credit Agreement;

 
(ii)  
the Promissory Note dated December 4 2007 in the original principal amount of
$10,000,000, executed by the Borrower to the order of PNC Bank, National
Association;

 
(iii)  
the Promissory Note dated December 4 2007 in the original principal amount of
$10,000,000, executed by the Borrower to the order of Comerica Bank;

 
(iv)  
the Guarantee;

 
(v)  
the Certificate of Incorporation (the “Guarantor’s Charter”) of the Guarantor,
certified by the Secretary of State of the State of Delaware as of November 21,
2007, and certified by an officer of the Guarantor as of the date hereof as
being true, complete and correct and in full force and effect;

 
(vi)  
the By-Laws of the Guarantor (the “Guarantor’s By-Laws” and, the Guarantor’s
Charter and the Guarantor’s By-Laws together being referred to sometimes herein
as the “Guarantor’s Governing Documents”), certified by an officer of the
Guarantor as of the date hereof as being true, complete and correct and in full
force and effect;

 
(vii)  
the certificate of certain officers of the Guarantor, as of the date hereof, as
to certain actions taken by the Board of Directors of the Guarantor by unanimous
written consent dated as of November 30, 2007, and as to the titles, incumbency,
and specimen signatures of certain officers of the Guarantor;

 
(viii)  
the Material Agreements (as defined below); and

 
(ix)  
those certificates of certain public officials with respect to the Loan Parties
attached hereto as Exhibit A.

 
The documents specified in items (i), (ii), (iii) and (iv) above are referred to
herein, collectively, as the “Loan Documents”.  We have examined the documents
listed in the preceding paragraph and such other corporate and public records
and
 
 
 
 

--------------------------------------------------------------------------------

 
JPMorgan Chase Bank, N.A., as Administrative Agent
December 4, 2007
Page 3
 
agreements, instruments, certificates and other documents as we have deemed
necessary or appropriate for the purposes of this opinion.
 
We have assumed the genuineness of all signatures, the conformity to the
originals of all documents reviewed by us as copies, the authenticity and
completeness of all original documents reviewed by us in original or copy form
and the legal competence of each individual executing any document.
 
For purposes of this opinion, we have made such examination of law as we have
deemed necessary.  This opinion is limited solely to the internal substantive
laws of the State of New York as applied by courts located in New York without
regard to choice of law, the federal laws of the United States of America
(except for Federal and state tax, antitrust, energy, utilities, national
security, anti-terrorism, securities, or blue sky laws, as to which we express
no opinion in this letter, except as set forth in paragraphs 4(i)(C) and 6 below
with respect to the federal statutes and regulations specifically referred to
therein),  and the Delaware General Corporation Law as applied by courts located
in Delaware (the “DGCL”), and we express no opinion as to the laws of any other
jurisdiction.
 
We note that the Credit Agreement and all of the other Loan Documents contain
provisions stating that they are to be governed by the laws of the State of New
York (“a Chosen-Law Provision”).  Except to the extent that such a Chosen-Law
Provision is made enforceable by New York General Obligations Law Section
5-1401, as applied by a New York state court or a federal court sitting in New
York and applying New York choice of law principles, no opinion is given herein
as to any Chosen-Law Provision, or otherwise as to the choice of law or internal
substantive rules of law that any court or other tribunal may apply to the
transactions contemplated by the Credit Agreement and the other Loan Documents.
 
Our opinion is further subject to the following exceptions, qualifications and
assumptions, all of which we understand to be acceptable to you:
 
(a)  
We have assumed without any independent investigation that (i) each party to the
Credit Agreement and the other Loan Documents, other than the Guarantor, at all
times relevant thereto, is validly existing and in good standing under the laws
of the jurisdiction in which it is organized, and is qualified to do business
and in good standing under the laws of each jurisdiction where such
qualification is required generally or necessary in order for such party to
enforce its rights under such Loan Documents, (ii) each party to the Credit
Agreement and the other Loan Documents,

 
 
 

--------------------------------------------------------------------------------

 
JPMorgan Chase Bank, N.A., as Administrative Agent
December 4, 2007
Page 4
 
 
other than the Guarantor, at all times relevant thereto, had and has the full
power, authority and legal right under its certificate of incorporation,
partnership agreement, by-laws, and other governing organizational documents,
and the applicable corporate, partnership, or other enterprise legislation and
other applicable laws, as the case may be, to execute, deliver, and perform its
obligations under, the Credit Agreement and the other Loan Documents, and (iii)
each party to the Credit Agreement and the other Loan Documents, other than the
Guarantor, has duly authorized, executed, and delivered each of the Loan
Documents to which it is a party.

 
(b)  
We have assumed without any independent investigation that (i) each of the Loan
Parties has received or, upon consummation of the transactions contemplated by
the Loan Documents, will receive, the agreed to and stated consideration for the
incurrence of the Obligations and other obligations applicable to it under the
terms of the Loan Documents to which it is a party, (ii) each of the Credit
Agreement and the other Loan Documents is a valid and binding obligation of each
party thereto other than the Loan Parties, and (iii) each of the Credit
Agreement and the other Loan Documents is a valid and binding obligation of the
Loan Parties to the extent that laws other than those of the State of New York
are relevant thereto (other than the laws of the United States of America, and
the DGCL, but only to the limited extent the same may be applicable to the Loan
Parties and relevant to our opinions expressed below).

 
(c)  
The enforcement of any obligations of any of the Loan Parties or any other
Person, whether under any of the Loan Documents or otherwise, may be limited by
bankruptcy, insolvency, reorganization, moratorium, marshaling or other laws and
rules of law affecting the enforcement generally of creditors’ rights and
remedies (including such as may deny giving effect to waivers of debtors’ or
guarantors’ rights); and we express no opinion as to the status under any
fraudulent conveyance laws or fraudulent transfer laws of any of the obligations
of any of the Loan Parties or any other Person, whether under any of the Loan
Documents or otherwise.

 
 
 

--------------------------------------------------------------------------------

 
JPMorgan Chase Bank, N.A., as Administrative Agent
December 4, 2007
Page 5
 
(d)  
We express no opinion as to the enforceability of any particular provision of
any of the Credit Agreement or the other Loan Documents relating to remedies
after default.

 
(e)  
We express no opinion as to the availability of any remedy of specific
performance or equitable relief of any kind.

 
(f)  
The enforcement of any of your rights may in all cases be subject to an implied
duty of good faith and fair dealing and to general principles of equity,
including, without limitation, concepts of materiality and reasonableness
(regardless of whether such enforceability is considered in a proceeding at law
or in equity).

 
(g)  
We express no opinion as to the enforceability of any particular provision of
any of the Credit Agreement or the other Loan Documents relating to or
constituting (i) waivers of rights to object to jurisdiction or venue, consents
to jurisdiction or venue, or waivers of rights to (or methods of) service of
process, except to the extent that such waivers or consents are made enforceable
by New York General Obligations Law Section 5-1402, applied by a New York state
court, (ii) waivers of rights to trial by jury, or other rights or benefits
bestowed by operation of law, (iii) waivers of any applicable defense, setoff,
recoupment or counterclaim, (iv) waivers or variations of provisions which are
not capable of waiver or variation under Section 1-102, or other applicable
provisions of the Uniform Commercial Code as adopted and in effect in the State
of New York (the “New York UCC”), (v) provisions in the Loan Documents rendered
ineffective or unenforceable by Part 4 of Article 9 of the New York UCC, (vi)
the grant of powers of attorney or proxies to the Agent or any Lender, (vii)
exculpation or exoneration clauses, and indemnity clauses to the extent such
clauses may be held by any court to be contrary to, or limited by concerns of,
public policy, and clauses relating to releases or waivers of unmatured claims
or rights, (viii) submission to binding arbitration, (ix) provisions for a
penalty rate of interest or late charges on overdue or defaulted obligations, or
the payment of any premium, liquidated damages, or other amount which may be
held by any court to be a “penalty” or a “forfeiture”, or (x) so-called “usury
savings” clauses.  We express no opinion as to the effect of suretyship
defenses, or defenses in the nature thereof, with respect to the obligations of
any applicable guarantor, joint obligor, surety, accommodation party, or other
secondary obligor.

 
 
 

--------------------------------------------------------------------------------

 
JPMorgan Chase Bank, N.A., as Administrative Agent
December 4, 2007
Page 6
 
(h)  
We assume that at least $2,500,000 will be advanced to the Borrower, in one or
more installments, pursuant to the Loan Documents.  No opinion is given herein
as to the usury laws, or other laws regulating the maximum rate of interest
which may be charged, taken or received, of any jurisdiction other than the
State of New York.

 
(i)  
We note that, under the laws of the State of New York, the remedies available in
the State of New York for the enforcement of the Credit Agreement or the other
Loan Documents could be affected by any failure of any Lender not organized in
the State of New York (i) to become authorized, under Article 13 of the New York
Business Corporation Law, to do business in the State of New York or (ii) to
become authorized, under Article 5 of the New York Banking Law, to transact
business in the State of New York as a foreign banking corporation. Further, no
opinion is given herein as to any other similar laws or requirements in any
other jurisdiction.

 
(j)  
When any opinion set forth below is given to our knowledge, or to the best of
our knowledge, or with reference to matters of which we are aware or which are
known to us, or with a similar qualification, that knowledge is limited to the
actual knowledge of the individual lawyers in this firm who have participated
directly and substantively in the specific transactions to which this opinion
relates and without any special or additional investigation undertaken for the
purposes of this opinion.  In paragraph 4 below, we express no opinion as to the
non-contravention of financial covenants or other provisions requiring financial
calculations or determinations.

 
(k)  
We express no opinion as to the effect of events occurring, circumstances
arising, or changes of law becoming effective or occurring, after the date
hereof on the matters addressed in this opinion letter, and we assume no
responsibility to inform you of additional or changed facts, or changes in law,
of which we may become aware.

 
(l)  
We assume that the Obligations are not secured directly or indirectly by “margin
stock”, as such term is used in Regulations T, U or X of the Board of Governors
of the Federal Reserve System (including, without limitation, any shares of the
Guarantor

 
 
 

--------------------------------------------------------------------------------

 
JPMorgan Chase Bank, N.A., as Administrative Agent
December 4, 2007
Page 7
 
  
repurchased by the Guarantor pursuant to its share repurchase program with
proceeds of the Loans), and that neither the Agent nor any of the Lenders is a
Creditor as such term is defined in Regulation T of the Board of Governors of
the Federal Reserve System.

 
 
(m)  
We have assumed that (i) the Guarantor is the corporate parent of the Borrower,
owning all of its outstanding capital stock; and (ii) each of the Loan Documents
entered into by the Guarantor is necessary or convenient to the conduct,
promotion or attainment of the business of the Borrower, as contemplated by
Section 122(13) of the DGCL.

 
(n)  
We express no opinion as to the creation, attachment, validity, perfection or
priority of any security interest or other lien, except as expressly set forth
in paragraph 4(ii) below.

 
Based upon and subject to the foregoing, and subject to the additional
limitations and qualifications set forth below, we are of the opinion that:
 
1.  
The Guarantor is a corporation validly existing and in corporate good standing
under the laws of the State of Delaware.

 
2.  
The execution and delivery by the Guarantor of the Loan Documents to which it is
a party, and the performance by the Guarantor of its obligations under the Loan
Documents to which it is a party, are within the Guarantor’s corporate powers
and have been duly authorized by all requisite corporate action on the part of
the Guarantor.  The Guarantor has duly executed and delivered each of the Loan
Documents to which it is a party.

 
3.  
Each of the Loan Documents to which either Loan Party is a party is a valid and
binding agreement of such Loan Party, enforceable against such Loan Party in
accordance with its respective terms.

 
4.  
The execution and delivery by each of the Loan Parties of each of the Loan
Documents to which it is a party and compliance by such Loan Party with the
provisions thereof (i) in the case of the Guarantor, will not violate any of the
provisions of the Guarantor’s Governing Documents or the DGCL, and in the case
of each of the Loan Parties, will not violate (A) any law, statute, rule or
regulation of the State of New York, (B) to the best of our knowledge, any
judgment, order, writ, injunction or decree of any court or other tribunal
located in the State of New York, applicable to

 
 
 

--------------------------------------------------------------------------------

 
JPMorgan Chase Bank, N.A., as Administrative Agent
December 4, 2007
Page 8
 
  
such Loan Party, or (C) any federal laws, statutes, rules and regulations of the
United States of America (including, Regulations U and X of the Board of
Governors of the Federal Reserve System), (ii) to the best of our knowledge,
will not result in the creation or imposition of any Lien on any asset of such
Loan Party, and (iii) will not result in a breach or default (or give rise to
any termination, cancellation or acceleration) under the agreements listed on
Exhibit B hereto (the “Material Agreements”).  No consent or approval by, or any
notification of or filing with, any federal, New York or Delaware court, public
body or authority is required to be obtained or effected by any of the Loan
Parties under any federal or New York law, statute, rule or regulation or the
DGCL in connection with the execution, delivery and performance by such Loan
Party of each of the Loan Documents to which it is a party.

 
 
5.  
To our knowledge, but without having investigated any governmental records or
court dockets, and without having made any other independent investigation, and
except as set forth on Exhibit C hereto, there is no action, suit or proceeding
pending against any of the Loan Parties which in any manner draws into question
the validity of the Loan Documents.

 
6.  
Neither of the Loan Parties is required to be registered as an “investment
company”, as such term is defined in the Investment Company Act of 1940, as
amended.

 
[Remainder of Page Intentionally Left Blank]
 
 
 

--------------------------------------------------------------------------------

 
JPMorgan Chase Bank, N.A., as Administrative Agent
December 4, 2007
Page 9

This opinion is delivered solely to you and for your benefit in connection with
the Credit Agreement and the other Loan Documents.  It may not be relied upon by
you for any other purpose, furnished or referred to any other person or entity
(other than your successors and permitted assigns as Agent or Lenders, as the
case may be, under and in accordance with the terms of the Credit Agreement) for
any other reason without our prior written consent, or relied upon by any other
person or entity (other than your successors and permitted assigns as Agent or
Lenders, as the case may be, under and in accordance with the terms of the
Credit Agreement) for any reason without our prior written consent.
 
Very truly yours,
 
 
/s/ Bingham McCutchen LLP

 
 
 
 

--------------------------------------------------------------------------------

 


Exhibit A
 


 
 


 
 

--------------------------------------------------------------------------------

 
Exhibit B
 
Material Agreements
 
Form of Master Lease between DAPPER Properties I, II and III, LLC and Discount
Auto Parts, Inc. dated as of February 27, 2001, as amended.
 
Form of Sale-Leaseback Agreement between DAPPER Properties I, II and III, LLC
and Discount dated as of February 27, 2001.
 
Credit Agreement (the “Revolving Credit Agreement”) dated as of October 5, 2006
by and among the Borrower, Holdings, the Lenders party thereto (collectively,
the “Revolving Lenders”), and JPMorgan Chase Bank, N.A., as Administrative Agent
(in such capacity, the “Revolving Agent”).
 
Guarantee Agreement dated as of October 5, 2006 executed by Holdings in favor of
the Revolving Agent for the benefit of the Revolving Lenders in connection with
the Revolving Credit Agreement.
 
 


 
 

--------------------------------------------------------------------------------

 
Exhibit C
 
Litigation
 
None
 




 
 

--------------------------------------------------------------------------------

 
Exhibit C-2
 
December 4, 2007


JPMorgan Chase Bank, N.A.
  as Administrative Agent,
270 Park Avenue
New York, New York 10017





The Lenders party to the
Term Loan Credit Agreement referred to below (all of
the Addressees collectively, the "Lenders")


Ladies and Gentlemen:


We have acted as Virginia counsel to Advance Stores Company, Incorporated, a
Virginia corporation (the "Borrower"), in connection with the transaction
contemplated by the Term Loan Credit Agreement dated as of December 4, 2007 (the
"Agreement") among the Borrower, Advance Auto Parts, Inc., the financial
institutions party thereto as lenders (the "Lenders") and JPMorgan Chase Bank,
N.A., as administrative agent (the "Administrative Agent").  This opinion is
delivered pursuant to Section 4.01(b) of the Agreement.  Capitalized terms used
but not defined herein shall have the meanings assigned to such terms in the
Agreement.


In connection with this opinion, we have examined executed originals or copies
(including facsimile transmissions), certified or otherwise identified to our
satisfaction, of the following documents ((a) through (d) being collectively
referred to as the "Loan Documents"):


a.           the Agreement;
 
b.          the Guarantee Agreement;


c.           The Promissory Note dated December 4, 2007, in the original
principal amount of $10,000,000, executed by the Borrower to the order of PNC
Bank, National Association;
d.           The Promissory Note dated December 4, 2007, in the original
principal amount of $10,000,000, executed by the Borrower to the order of
Comerica Bank;



 
e.           the Articles of Incorporation of the Borrower;
 
 
 
 

--------------------------------------------------------------------------------

 
December 4, 2007
Page 2

 
f.           the Bylaws of the Borrower;  and


g.           resolutions adopted by the Board of Directors of the Borrower,
certified by the secretary as constituting all of the resolutions or actions
taken by the Board of Directors pertaining to the Loan Documents.


In addition, we have examined such other documents, records and certificates or
comparable documents of public officials and of the Borrower as we have deemed
necessary or appropriate for the purpose of this opinion.  We have been
furnished with, and with your consent have relied upon, a certificate of a
responsible officer of the Borrower ("Certificate") with respect to certain
factual matters.  As to any facts material to the opinions expressed herein
which we did not independently establish or verify, we have relied upon oral or
written statements and representations of officers, trustees and other
representatives of the Borrower and others, including without limitation the
Certificate.


In all such examinations, we have assumed the genuineness of all signatures
(other than those of the Borrower), the authenticity of documents submitted to
us as originals and the conformity to the originals of all documents submitted
to us as certified, conformed or photostatic copies.


To the extent that the obligations of the Borrower may be dependent upon such
matters, we have assumed for purposes of this opinion that each party (other
than the Borrower) to the Loan Documents is duly incorporated or formed, validly
existing and in good standing under the laws of its jurisdiction of
incorporation or formation, that each such party has the corporate or other
organizational power and authority to execute and deliver the Loan Documents to
which it is a party, that the Loan Documents have been duly authorized, executed
and delivered by each such party and that each of such Loan Documents
constitutes the legal, valid and binding obligation of each such party,
enforceable against each such party in accordance with their respective terms
and that each such party has the requisite corporate or other organizational
power and authority to perform its obligations under such documents.


We have investigated such questions of law for the purpose of rendering this
opinion as we have deemed necessary.  Members of our firm are admitted to the
bar in the Commonwealth of Virginia, and we express no opinion as to matters
under or involving the laws of any such jurisdiction other than the laws of the
Commonwealth of Virginia and the laws of the United States of America, as such
laws presently stand.  We are not opining on, and we assume no responsibility as
to, the applicability to or effect on any of the matters covered herein of the
laws of any other jurisdiction.  We express no opinion with respect to federal
or state securities or "blue sky" laws and express no opinion as to the
enforceability of any choice of law, jurisdiction, venue, or seizure of process
provisions of the Loan Documents.  In addition, we are not
 
 
 

--------------------------------------------------------------------------------

 
December 4, 2007
Page 3
 
expressing any opinion as to the effect of compliance by each of the Lenders and
the Administrative Agent with any state or federal laws or regulations
applicable to the transactions contemplated by the Loan Documents because of the
nature of their business.  We also assume that each of the Lenders and the
Administrative Agent will act in good faith and will seek to enforce its rights
and remedies under the Loan Documents in a commercially reasonable manner.


We specifically advise you that notwithstanding the fact that the laws of New
York govern the Loan Documents and other related documents, the rights and
remedies of the Lenders contained in the Loan Documents and other related
documents will be subject to certain limitations set forth herein.  For the
purposes of rendering the opinions contained herein, we have assumed that the
laws of the Commonwealth of Virginia govern the Loan Documents and the
transaction contemplated thereby.


Based upon the foregoing, it is our opinion that:


1.           The Borrower is a corporation duly organized, validly existing and
in good standing under the laws of the Commonwealth of Virginia and has all
necessary power and authority to conduct the business in which it is engaged as
now conducted and as proposed to be conducted, and has all necessary corporate
power and authority to execute, deliver and perform its obligations under each
of the Loan Documents.


2.           The execution, delivery and performance of each of the Loan
Documents by the Borrower (a) have been duly authorized by all requisite
corporate and, if necessary, stockholder action of the Borrower and (b) will not
violate or conflict with (A) any provision of the Articles of Incorporation or
Bylaws of the Borrower or (B) any provision of federal or Virginia law, rule or
regulation applicable to the Borrower.


3.           The consummation of the transactions evidenced by the Loan
Documents (excluding any future performance by the parties thereunder) does not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for the filings referred to in the
Loan Documents.


4.           Assuming that the Loan Documents were governed by the law of the
Commonwealth of Virginia for the purpose of rendering the opinion set forth in
this paragraph, the use of counterpart copies of any of the Loan Documents does
not affect the enforceability of any of the Loan Documents.


5.           Neither the Administrative Agent nor the Lenders should be required
(a) to be qualified to do business, file any designation for service of process
or file any reports or pay any
 
 
 
 

--------------------------------------------------------------------------------

 
December 4, 2007
Page 4
 
taxes in the Commonwealth of Virginia, or (b) to comply with any statutory or
regulatory requirement applicable only to financial institutions chartered or
qualified or required to be chartered or qualified to do business in the
Commonwealth of Virginia, in each case solely by reason of the execution and
delivery or filing or recording, as applicable, of any of the Loan Documents, or
by reason of the participation in any of the transactions under or contemplated
by the Loan Documents, including, without limitation, the extension of any
credit contemplated thereby, the making and receipt of payments pursuant thereto
and the exercise of any remedy thereunder.  If it were determined that such
qualification and filing were required, the validity of the Loan Documents would
not be affected thereby, but (a) if the Administrative Agent was not qualified
it would be precluded from enforcing its rights on behalf of the Lenders in the
courts of the Commonwealth of Virginia until such time as it is admitted to
transact business in the Commonwealth of Virginia or (b) assuming the Lenders
would institute remedies without the Administrative Agent, they would be
precluded from enforcing their rights in the courts of the Commonwealth of
Virginia until such time as they were admitted to transact business in the
Commonwealth of Virginia.


6.           Each of the Loan Documents has been duly executed and delivered by
the Borrower to the extent the Borrower is intended to be a party thereto.


Our opinion is qualified to the extent that the validity, binding nature or
enforceability of any term of the Loan Documents may be limited or otherwise
affected by, and we express no opinion regarding:


i.           The effect of bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium and other similar rights and remedies of creditors
generally;


ii.           Limitations imposed by state law, federal law or general equitable
principles upon the specific enforcement of any of the remedies, covenants or
the provisions of any applicable agreement, upon the availability of injunctive
relief or other equitable remedies and upon the right of set-off or recoupment,
regardless of whether enforcement of any such agreement is considered a
proceeding in equity or at law;


iii.           The effect of Virginia statutory provisions and case law that
provide that, in certain circumstances, a surety or guarantor may be exonerated
if the creditor materially alters the original obligation of the principal
without the consent of the guarantor or fails to comply with Va. Code Ann.
Sections 49-25 and 49-26, and the effect of (a)(i) any modification or amendment
of the obligations of the Borrower which materially increases such obligations
and correspondingly the Guarantor's (as defined in the Guarantee Agreement)
obligations in respect thereof; (ii) any election of remedies by the
Administrative Agent or any Lender following the occurrence of an event of
default with respect to the obligations of the Borrower; (iii) any other
 
 
 
 

--------------------------------------------------------------------------------

 
December 4, 2007
Page 5
 
action by the Administrative Agent or any Lender which materially prejudices the
Guarantor pursuant to the Loan Documents, if, in any such instance, such
modification, election or action occurs without notice to the Guarantor and
without granting to the Guarantor an opportunity to cure any default by the
Borrower; or (b) any purported waiver by the Borrower that does not comply with
any requirements of explicitness and/or specificity imposed by any court;


iv.           The effect, if any, of the application of Section 548 of the U.S.
Bankruptcy Code and similar provisions of state law to the Loan Documents or the
transactions contemplated thereby;


v.           The effect (if any) of limitations arising from certain state and
federal court decisions involving statutes, public policy or principles of
equity and holding that (i) certain covenants and provisions of lending and
security agreements, including those allowing for acceleration of indebtedness
due under debt instruments upon the occurrence of certain events, impose
restrictions or obligations on the Borrower and it cannot be demonstrated that
the enforcement of such restrictions or obligations upon the occurrence of such
events is reasonably necessary for the protection of the Lenders; (ii) under
certain circumstances, purported waivers of the benefits of statutory provisions
or common law rights are unenforceable; and (iii) under certain circumstances,
provisions declaring that the failure to exercise or delay in exercising rights
or remedies will not operate as a waiver of any such right or remedy are
invalid;


vi.           With respect to any provisions providing for indemnification
contained in the Loan Documents, the enforcement thereof may be limited by
public policy considerations;


vii.           The effectiveness or enforceability of provisions appointing one
party as an attorney-in-fact for an adverse party;


viii.           The effect (if any) of limitations on the enforceability of
after-default interest rate provisions, penalty provisions, forfeiture
provisions or late charge provisions;


ix.           The enforceability of provisions relating to rights of entry or
express waivers of statutes of limitation, rights of redemption or similar
borrower protections;


x.           The validity or enforceability of the Loan Documents to the extent
any provision thereof may be limited or otherwise affected by compliance with
procedural requirements of Virginia law relating to the exercise of remedies by
a lender;


xi.           The enforceability under certain circumstances of provisions
waiving unknown future rights and of provisions stating that rights or remedies
are not exclusive, that every right
 
 
 
 
 

--------------------------------------------------------------------------------

 
December 4, 2007
Page 6
 
or remedy is cumulative and may be exercised in addition to or with any other
right or remedy or that election of some particular remedy or remedies does not
preclude recourse to one or more others;


xii.           We express no opinion as to the enforceability of those
provisions of the Loan Documents that permit any party other than the Borrower
to receive insurance proceeds and to apply the same to the indebtedness secured
thereby; and


xiiiii.           We express no opinion as to any choice of law provision
contained in the Loan Documents.


Our opinions in paragraphs 2 and 3 above as to compliance with certain laws,
statutes, rules and regulations and as to the lack of any required consents or
approvals of, authorizations by, or registrations, declarations or filings with
certain governmental authorities are based upon a review of those statutes,
rules and regulations which, in our experience, are normally applicable to
transactions of the type contemplated by the Loan Documents.


As used in this opinion, "to our knowledge" or "known to us" as used in this
opinion are limited to the actual knowledge of the attorneys within LeClairRyan,
who have represented the Borrower in connection with the Loan Documents and
related transactions.  No inference as to our knowledge of the existence or
nonexistence of any fact should, or may, be drawn merely from the fact that we
represent Borrower with respect to matters specifically referred to us from time
to time on an ongoing basis.


This opinion is furnished to you solely for your benefit in connection with the
closing occurring today and is not to be used, circulated, quoted or otherwise
referred to for any other purpose or relied upon by any other person (other than
your successors and permitted assigns) without our express prior written
consent.


Very truly yours,
 
 
/s/ LeClair Ryan, a Professional Corporation
 